AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

LORAL SPACE & COMMUNICATIONS INC.

LORAL SKYNET CORPORATION

AND

THE PERSONS LISTED ON THE

SIGNATURE PAGES HEREOF

DATED AS OF FEBRUARY 27, 2007

1

ARTICLE I

DEFINITIONS.



1.1   Defined Terms.



1.2   General Interpretive Principles

ARTICLE II

DEMAND REGISTRATION

     
2.1
2.2
2.3
2.4
2.5
2.6
2.7
  Request for Registration.
Joining Holders
Effective Registration
Underwritten Offerings
Priority on Demand Registrations
Withdrawal and Cancellation of Registration
Registration Statement Form

ARTICLE III

PIGGYBACK REGISTRATIONS.

     
3.1
3.2
3.3
3.4
  Holder Piggyback Registration
Priority on Piggyback Registrations.
Withdrawals
Underwritten Offerings.

ARTICLE IV

SHELF REGISTRATION



4.1   Shelf Registration Filing.



4.2   Required Period and Shelf Registration Procedures

ARTICLE V

STANDSTILL AND SUSPENSION PERIODS

     
5.1
5.2
5.3
  Company Standstill Period
Suspension Period
Holder Standstill Period

ARTICLE VI

REGISTRATION PROCEDURES

     
6.1
6.2
6.3
  Company Obligations
Holder Obligations
Subsequent Registration Rights

ARTICLE VII

INDEMNIFICATION

     
7.1
7.2
7.3
7.4
7.5
  Indemnification by the Company
Indemnification by the Holders
Notice of Claims, Etc
Contribution
Indemnification Payments; Other Remedies.

ARTICLE VIII

REGISTRATION EXPENSES.

ARTICLE IX

RULE 144

ARTICLE X

MISCELLANEOUS

     
10.1
10.2
10.3
10.4
10.5
10.6
10.7
10.8
10.9
10.10
10.11
10.12
10.13
  Notice Generally
Successors and Assigns
Amendments; Waivers
Injunctive Relief
Attorney’s Fees
Termination Of Registration Rights; Survival
Severability
Headings
Governing Law; Jurisdiction
Loral Class B Non-Voting Stock
Counterparts and Facsimile Execution
Entire Agreement
Further Assurances

2

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of February 27, 2007, by and among Loral Space & Communications Inc., a
Delaware corporation (“Loral”), Loral Skynet Corporation, a Delaware corporation
(“Skynet”), and the Holders (as hereinafter defined) of Registrable Securities
(as hereinafter defined).

RECITALS

A. Subject to and on the terms and conditions set forth in that certain Fourth
Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code,
dated as of June 3, 2005 (the “Plan”), which Plan was confirmed on August 1,
2005 by order of the United States Bankruptcy Court for the Southern District of
New York, as the same may be amended, modified or supplemented from time to time
in accordance with the terms thereof, the Holders received, on the effective
date of the Plan, from (i) Loral shares of the Loral Common Stock (as
hereinafter defined), and (ii) Skynet (a) shares of Skynet Preferred Stock (as
hereinafter defined), and (b) Skynet Notes (as hereinafter defined), pursuant to
a rights offering by Skynet under the Plan (the “Rights Offering”) and/or the
Backstop Commitment Agreement (as defined in the Plan);

B. Pursuant to and as authorized by the Bankruptcy Court order confirming the
Plan, Loral, Skynet and the holders signatory thereto entered into that certain
Registration Rights Agreement, dated as of November 21, 2005, as amended by
those certain letter agreements, dated as of April 3, 2006, June 14, 2006,
June 29, 2006, August 2, 2006, August 24, 2006, September 21, 2006 and October
31, 2006 (the “Registration Rights Agreement”), which provided the holders
thereto with certain rights relating to the registration of the Loral Common
Stock, the Skynet Preferred Stock and the Skynet Notes;

C. Loral and MHR Fund Management LLC entered into that certain Securities
Purchase Agreement, dated as of October 17, 2006, as amended and restated as of
February 27, 2007 (as so amended and restated, the “Securities Purchase
Agreement”), pursuant to which Loral will issue and sell shares of
(i) Series A-1 Cumulative 7.50% Convertible Preferred Stock, par value $0.01 per
share, of Loral (the “Loral Series A-1 Preferred Stock”), convertible into
shares of Loral Common Stock and, upon the Class B Non-Voting Stock
Authorization (as hereinafter defined), Loral Class B-2 Non-Voting Stock (as
hereinafter defined) under the circumstances set forth in the certificate of
designation attached as Exhibit A to the Securities Purchase Agreement (the
“Series A Certificate of Designation”), and having the rights, preferences,
privileges and powers set forth therein, and (ii) Series B-1 Cumulative 7.50%
Preferred Stock, par value $.01 per share, of Loral (the “Loral Series B-1
Preferred Stock”), convertible into shares of Loral Common Stock and, upon the
Class B Non-Voting Stock Authorization, into shares of Loral Class B-1
Non-Voting Stock (as hereinafter defined) and Loral Class B-2 Non-Voting Stock
under the circumstances set forth in the certificate of designation attached as
Exhibit B to the Securities Purchase Agreement (the “Series B Certificate of
Designation”) and having the rights, preferences, privileges and powers set
forth therein. The Series A Certificate of Designation contemplates the
issuance, upon the occurrence of certain events, of shares of Series A-2
Convertible Preferred Stock, par value $0.01 per share, of Loral (the “Loral
Series A-2 Preferred Stock,” and, with the Loral Series A-1 Preferred Stock, the
“Loral Series A Preferred Stock”), convertible, upon the Class B Non-Voting
Stock Authorization, into shares of Loral Class B-2 Non-Voting Stock, and having
the rights, preferences, privileges and powers set forth in the Series A
Certificate of Designation. The Series B Certificate of Designation contemplates
the issuance, upon the occurrence of certain events, of shares of Series B-2
Convertible Preferred Stock, par value $0.01 per share, of Loral (the “Loral
Series B-2 Preferred Stock,” and, with the Loral Series B-1 Preferred Stock, the
“Loral Series B Preferred Stock”), convertible, upon the Class B Non-Voting
Stock Authorization, into shares of Loral Class B-2 Non-Voting Stock, and having
the rights, preferences, privileges and powers set forth in the Series B
Certificate of Designation; and

D. In connection with the consummation of the transactions contemplated by the
Securities Purchase Agreement, Loral, Skynet and the Holders desire to amend and
restate the Registration Rights Agreement to provide the Holders with certain
rights relating to the registration of the Loral Series A Preferred Stock, Loral
Series B Preferred Stock and Loral Class B Non-Voting Stock (or any Common Stock
issued upon the conversion or exchange thereof) owned as of the date hereof or
that may be owned from time to time after the date hereof by the Holders or
their Affiliates (as hereinafter defined).

NOW, THEREFORE, in consideration of the foregoing, and the agreements set forth
below, the parties hereby agree with each other as follows:

ARTICLE I

DEFINITIONS.

1.1 Defined Terms.

As used in this Agreement, the following capitalized terms (in their singular
and plural forms, as applicable) have the following meanings:

“Action” has the meaning assigned to such term in Section 7.3 hereof.

“Additional Holders” means the Permitted Assignees of Registrable Securities
who, from time to time, acquire Registrable Securities and own Registrable
Securities at the relevant time, agree to be bound by the terms hereof and
become Holders for purposes of this Agreement.

“Adverse Effect” has the meaning assigned to such term in Section 2.5 hereof.

“Affiliate” of a Person means any Person that, directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, such other Person. For purposes of this definition, the term
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power to cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning assigned to such term in the introductory paragraph
to this Agreement, as the same may be amended, supplemented or restated from
time to time.

“Auditor Consent” means the consent of the independent public accountants of
Loral to use the report of such independent public accountants relating to
Loral’s financial statements and to refer to such independent public accountants
under the heading “Experts” in the Loral Universal Shelf Registration Statement.

“Backstop Commitment Agreement” has the meaning assigned to such term in the
Recitals to this Agreement.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banking institutions in the Borough of Manhattan, The City
of New York are authorized or obligated by law or executive order to close.

“Class B Non-Voting Stock Authorization” shall have the meaning assigned to such
term in the Securities Purchase Agreement.

“Commission” means the United States Securities and Exchange Commission and any
successor United States federal agency or governmental authority having similar
powers.

“Company” means, as applicable to the situation at hand, either Loral or Skynet.

“Company Indemnified Person” has the meaning assigned to such term in
Section 7.2 hereof.

“Company Standstill Period” has the meaning assigned to such term in Section 5.1
hereof.

“Demand Registration” means, as applicable to the situation at hand, a Loral
Common Stock Demand Registration, a Loral Class B-1 Non-Voting Stock Demand
Registration, a Loral Class B-2 Non-Voting Stock Demand Registration, a Loral
Series A-1 Preferred Stock Demand Registration, a Loral Series A-2 Preferred
Stock Demand Registration, a Loral Series B-1 Preferred Stock Demand
Registration, a Loral Series B-2 Preferred Stock Demand Registration, a Skynet
Preferred Stock Demand Registration or a Skynet Notes Demand Registration.

“Demand Request” has the meaning assigned to such term in Section 2.1(a) hereof.

“DTC” means The Depository Trust Company, or any successor thereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations of the Commission thereunder.

“Holder” means any (i) Person who owns Registrable Securities at the relevant
time and is a party to this Agreement or (ii) any Additional Holder.

“Indemnified Person” has the meaning assigned to such term in Section 7.1
hereof.

“Indemnitee” has the meaning assigned to such term in Section 7.3 hereof.

“Inspectors” has the meaning assigned to such term in Section 6.1(k) hereof.

“Joining Holder” has the meaning assigned to such term in Section 2.2 hereof.

“Loral” has the meaning assigned to such term in the introductory paragraph to
this Agreement.

“Loral Class B Non-Voting Stock” means the Loral Class B-1 Non-Voting Stock and
the Loral Class B-2 Non-Voting Stock.

“Loral Class B-1 Non-Voting Stock” means the Class B-1 Non-Voting Common Stock,
par value $0.01 per share, of Loral.

“Loral Class B-1 Non-Voting Stock Demand Registration” has the meaning assigned
to such term in Section 2.1(b) hereof.

“Loral Class B-2 Non-Voting Stock” means the Class B-2 Non-Voting Common Stock,
par value $0.01 per share, of Loral.

“Loral Class B-2 Non-Voting Stock Demand Registration” has the meaning assigned
to such term in Section 2.1(c) hereof.

“Loral Common Stock” means the authorized common stock, par value $0.01 per
share, of Loral.

“Loral Common Stock Demand Registration” has the meaning assigned to such term
in Section 2.1(a) hereof.

“Loral Series A Preferred Stock” has the meaning assigned to such term in the
Recitals to this Agreement.

“Loral Series A-1 Preferred Stock” has the meaning assigned to such term in the
Recitals to this Agreement.

“Loral Series A-1 Preferred Stock Demand Registration” has the meaning assigned
to such term in Section 2.1(d) hereof.

“Loral Series A-2 Preferred Stock” has the meaning assigned to such term in the
Recitals to this Agreement.

“Loral Series A-2 Preferred Stock Demand Registration” has the meaning assigned
to such term in Section 2.1(e) hereof.

“Loral Series B Preferred Stock” has the meaning assigned to such term in the
Recitals to this Agreement.

“Loral Series B-1 Preferred Stock” has the meaning assigned to such term in the
Recitals to this Agreement.

“Loral Series B-1 Preferred Stock Demand Registration” has the meaning assigned
to such term in Section 2.1(f) hereof.

“Loral Series B-2 Preferred Stock” has the meaning assigned to such term in the
Recitals to this Agreement.

“Loral Series B-2 Preferred Stock Demand Registration” has the meaning assigned
to such term in Section 2.1(g) hereof.

“Loral Shelf Filing Deadline” has the meaning assigned to such term in
Section 4.1(a) hereof.

“Loral Universal Shelf Registration Statement” has the meaning assigned to such
term in Section 4.1(a) hereof.

“Loss” and “Losses” have the meanings assigned to such terms in Section 7.1
hereof.

“Major Holder” means, with respect to a class or series of Registrable
Securities, any Person or group of Affiliated Persons that holds a minimum of
25% of such class or series of Registrable Securities as of the date hereof or
any Additional Holder that acquires the rights of such Person or group of
Affiliated Persons in accordance with the terms of this Agreement; provided
however, that any Person who holds a minimum of 25% of the Loral Series B-1
Preferred Stock as of the date hereof shall be deemed to be a Major Holder with
respect to the Loral Class B-1 Non-Voting Stock and any Person who holds a
minimum of 25% of the Loral Series A-2 Preferred Stock and Loral Series B-2
Preferred Stock, in the aggregate at such time as any shares of Series A-2
Preferred Stock or Series B-2 Preferred Stock are outstanding, shall be deemed
to be a Major Holder with respect to the Loral Class B-2 Non-Voting Stock.

“Majority Participating Holders” means, with respect to any registration of
Registrable Securities under this Agreement, the Holder or Holders at the
relevant time of at least a majority of the Registrable Securities of all
Holders to be included in the Registration Statement in question.

“Material Disclosure Event” means, as of any date of determination, any pending
or imminent event relating to the Company or any of its subsidiaries, which, in
the good faith determination of the Board of Directors of the Company after
consultation with counsel to the Company (i) requires disclosure of material,
non-public information relating to such event in any Registration Statement or
related Prospectus (including documents incorporated by reference therein) so
that such Registration Statement would not be materially misleading, (ii) is
otherwise not required to be publicly disclosed at that time (e.g., on Forms
10-K, 8-K, or 10-Q) under applicable federal or state securities laws but for
the filing of such Registration Statement or related Prospectus and (iii) if
publicly disclosed at the time of such event, could reasonably be expected to
have a material adverse effect on the business, financial condition or prospects
of the Company and its subsidiaries or would materially adversely affect a
pending or proposed acquisition, merger, recapitalization, consolidation,
reorganization, financing or similar transaction, or negotiations with respect
thereto.

“NASD” has the meaning assigned to such term in Section 6.1(n) hereof.

“Participating Holder” means any Holder on whose behalf Registrable Securities
are registered pursuant to Articles II, III or IV hereof.

“Permitted Assignee” means (a) any Affiliate of any Holder who acquires
Registrable Securities from such Holder or its Affiliates; or (b) any other
Person who (i) acquires any Holder’s Registrable Securities in an amount of at
least 2% of the total number or amount, as applicable, of outstanding securities
of the applicable class or series of Registrable Securities calculated as of the
date hereof; and (ii) shall have been designated as a Permitted Assignee by such
Holder in a written notice to the Company; provided, however, that the rights of
any Person designated as a Permitted Assignee referred to in the foregoing
clause (b) shall be limited if, and to the extent, provided in such notice.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Piggyback Registration” has the meaning assigned to such term in Section 3.1
hereof.

“Plan” has the meaning assigned to such term in the Recitals to this Agreement.

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus and all material incorporated by
reference in such prospectus.

“Records” has the meaning assigned to such term in Section 6.1(k) hereof.

The terms “register,” “registered” and “registration” mean a registration
effected by preparing and filing with the Commission a Registration Statement on
an appropriate form in compliance with the Securities Act, and the declaration
or order of the Commission of the effectiveness of such Registration Statement
under the Securities Act.

“Registrable Securities” means (i) the shares of Loral Common Stock held by any
of the Holders (or their respective Affiliates and successors or Permitted
Assignees) now or at any time in the future, including shares of Loral Common
Stock issued upon the conversion or exchange of any shares of Loral Series A-1
Preferred Stock, Loral Series B-1 Preferred Stock or Loral Class B-1 Non-Voting
Stock (“Registrable Loral Common Stock”), (ii) the shares of Loral Class B-1
Non-Voting Stock held by any of the Holders (or their respective Affiliates and
successors or Permitted Assignees) at any time in the future, including shares
of Loral Class B-1 Non-Voting Stock issued upon the conversion or exchange of
any shares of Loral Series A-1 Preferred Stock, Loral Series B-1 Preferred Stock
or Loral Class B-2 Non-Voting Stock (“Registrable Loral Class B-1 Non-Voting
Stock”), (iii) the shares of Loral Class B-2 Non-Voting Stock held by any of the
Holders (or their respective Affiliates and successors or Permitted Assignees)
at any time in the future, including shares of Loral Class B-2 Non-Voting Stock
issued upon the conversion or exchange of any shares of Loral Series A-2
Preferred Stock or Loral Series B-2 Preferred Stock (“Registrable Loral
Class B-2 Non-Voting Stock”), (iv) the shares of Loral Series A-1 Preferred
Stock held by any of the Holders (or their respective Affiliates and successors
or Permitted Assignees) now or at any time in the future (“Registrable Loral
Series A-1 Preferred Stock”), (v) the shares of Loral Series A-2 Preferred Stock
held by any of the Holders (or their respective Affiliates and successors or
Permitted Assignees) at any time in the future (“Registrable Loral Series A-2
Preferred Stock”), (vi) the shares of Loral Series B-1 Preferred Stock held by
any of the Holders (or their respective Affiliates and successors or Permitted
Assignees) now or at any time in the future (“Registrable Loral Series B-1
Preferred Stock”), (vii) the shares of Loral Series B-2 Preferred Stock held by
any of the Holders (or their respective Affiliates and successors or Permitted
Assignees) at any time in the future (“Registrable Loral Series B-2 Preferred
Stock”), (viii) the shares of Skynet Preferred Stock held by any of the Holders
(or their respective Affiliates and successors or Permitted Assignees) now or at
any time in the future (“Registrable Skynet Preferred Stock”), (ix) any Skynet
Notes held by any of the Holders (or their respective Affiliates and successors
or Permitted Assignees) now or at any time in the future (“Registrable Skynet
Notes”), and (x) any securities that may be issued or distributed or be issuable
in respect thereof, including by way of stock dividend, stock split or other
similar distribution, payment in kind with respect to any interest payment,
merger, consolidation, exchange offer, recapitalization or reclassification or
similar transaction or exercise or conversion of any of the foregoing; provided,
however, that as to any Registrable Securities, such securities shall cease to
constitute “Registrable Securities” for purposes of this Agreement if and when
(i) a Registration Statement with respect to the sale of such securities shall
have been declared effective under the Securities Act and such securities shall
have been disposed of pursuant such Registration Statement, (ii) such securities
are distributed pursuant to Rule 144, (iii) such securities are otherwise sold
or transferred (other than in a transaction under clause (i) or (ii) above) by a
Person in a transaction in which such Person’s rights under this Agreement are
not assigned, (iv) such securities are no longer outstanding, (v) such
securities are sold or transferred by the beneficial owner of such securities
pursuant to Rule 144(k) and new certificates for such securities not bearing a
legend restricting transfer under the Securities Act shall have been delivered
to the Holder thereof by the Company, or (vi) such securities are, in the
reasonable determination of the Holder thereof, otherwise freely-transferable by
such Holder without any restriction under the Securities Act at the time such
Holder desires to sell or transfer such securities. For purposes of this
Agreement, a “class” or “series” of Registrable Securities shall mean all
securities with the same rights, preferences, privileges and powers and a
“percentage” (or a “majority”) of the Registrable Securities (or, where
applicable, of any other securities) shall be determined (x) based on the number
of shares of such securities, in the case of Registrable Securities which are
equity securities, and (y) based on the principal amount of such securities, in
the case of Registrable Securities which are debt securities.

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the Commission under the rules and regulations
promulgated under the Securities Act, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
and all exhibits and all material incorporated by reference in such registration
statement.

“Requesting Holder” has the meaning assigned to such term in Section 2.1(i)
hereof.

“Requesting Loral Class B-1 Non-Voting Stockholder” has the meaning assigned to
such term in Section 2.1(b) hereof.

“Requesting Loral Class B-2 Non-Voting Stockholder” has the meaning assigned to
such term in Section 2.1(c) hereof.

“Requesting Loral Common Stockholder” has the meaning assigned to such term in
Section 2.1(a) hereof.

“Requesting Loral Series A-1 Preferred Stockholder” has the meaning assigned to
such term in Section 2.1(d) hereof.

“Requesting Loral Series A-2 Preferred Stockholder” has the meaning assigned to
such term in Section 2.1(e) hereof.

“Requesting Loral Series B-1 Preferred Stockholder” has the meaning assigned to
such term in Section 2.1(f) hereof.

“Requesting Loral Series B-2 Preferred Stockholder” has the meaning assigned to
such term in Section 2.1(g) hereof.

“Requesting Skynet Noteholder” has the meaning assigned to such term in
Section 2.1(i) hereof.

“Requesting Skynet Preferred Stockholder” has the meaning assigned to such term
in Section 2.1(h) hereof.

“Required Filing Date” has the meaning assigned to such term in Section 2.1(a)
hereof.

“Required Period” has the meaning assigned to such term in Section 4.2 hereof.

“Rights Offering” has the meaning assigned to such term in the Recitals to this
Agreement.

“Rule 144” means Rule 144 (or any similar provision then in force) promulgated
under the Securities Act.

“Rule 144(k)” means Rule 144(k) (or any similar provision then in force)
promulgated under the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations of the Commission thereunder.

“Securities Purchase Agreement” has the meaning assigned to such term in the
Recitals to this Agreement.

“Shelf Registration Statement” means, as applicable to the situation at hand, a
Loral Universal Shelf Registration Statement, a Skynet Preferred Stock Shelf
Registration Statement or a Skynet Notes Shelf Registration Statement.

“Skynet” has the meaning assigned to such term in the introductory paragraph to
this Agreement.

“Skynet Notes” means the senior secured notes issued by Skynet in connection
with the Rights Offering and the Backstop Commitment Agreement.

“Skynet Notes Demand Registration” has the meaning assigned to such term in
Section 2.1(i) hereof.

“Skynet Notes Shelf Registration Statement” has the meaning assigned to such
term in Section 4.1(b) hereof.

“Skynet Notes Shelf Request” has the meaning assigned to such term in
Section 4.1(b) hereof.

“Skynet Preferred Stock” means the authorized non-convertible preferred stock,
par value $0.01 per share, of Skynet.

“Skynet Preferred Stock Demand Registration” has the meaning assigned to such
term in Section 2.1(h) hereof.

“Skynet Preferred Stock Shelf Registration Statement” has the meaning assigned
to such term in Section 4.1(b) hereof.

“Skynet Preferred Stock Shelf Request” has the meaning assigned to such term in
Section 4.1(b) hereof.

“Suspension Notice” has the meaning assigned to such term in Section 5.2 hereof.

“Suspension Period” has the meaning assigned to such term in Section 5.2 hereof.

“Underwritten Offering” means a registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.

1.2 General Interpretive Principles. Whenever used in this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, any noun
or pronoun shall be deemed to include the plural as well as the singular and to
cover all genders. The name assigned to this Agreement and the section captions
used herein are for convenience of reference only and shall not be construed to
affect the meaning, construction or effect hereof. Unless otherwise specified,
the terms “hereof,” “herein,” “hereunder” and similar terms refer to this
Agreement as a whole (including the exhibits and schedules hereto), and
references herein to Sections refer to Sections of this Agreement. The words
“include,” “includes” and “including,” when used in this Agreement, shall be
deemed to be followed by the words “without limitation.”

ARTICLE II

DEMAND REGISTRATION

2.1 Request for Registration.

(a) Loral Common Stock. Subject to the provisions contained in this
Section 2.1(a) and in Sections 5.2 and 5.3 hereof, any Major Holder may, from
time to time (each, a “Requesting Loral Common Stockholder”), make a request in
writing (a “Demand Request”) that Loral effect the registration under the
Securities Act of any specified number of shares of Registrable Loral Common
Stock held by the Requesting Loral Common Stockholders (a “Loral Common Stock
Demand Registration”); provided, however, that Loral shall in no event be
required to effect:

(i) subject to subsection (j) below, more than three (3) Loral Common Stock
Demand Registrations in total;

(ii) more than two (2) Loral Common Stock Demand Registrations in any 12-month
period;

(iii) subject to Loral’s compliance with its obligations under Article III
hereof, any Loral Common Stock Demand Registration during the period commencing
with Loral’s issuance of a notice to the Holders pursuant to Section 3.1 hereof
of a proposed registration of an Underwritten Offering of equity securities of
Loral for its own account (except pursuant to registrations on Form S-4 or any
successor form or on Form S-8 or any successor form relating solely to
securities issued pursuant to any benefit plan), continuing while Loral uses
reasonable efforts to pursue such registered Underwritten Offering, and ending
upon the earliest to occur of: (A) forty five (45) days immediately following
Loral’s issuance of the notice of such proposed registered Underwritten Offering
pursuant to Section 3.1 hereof, unless, within such 45-day period, Loral shall
have (x) filed the Registration Statement for such proposed Underwritten
Offering, or (y) issued a press release disclosing such proposed Underwritten
Offering pursuant to Rule 135 (or its successor) promulgated under the
Securities Act thereby enabling the Holders to sell their Registrable Loral
Common Stock pursuant to the Loral Universal Shelf Registration Statement;
(B) the abandonment, cessation or withdrawal of such proposed registered
Underwritten Offering; or (C) 90 days immediately following the effective date
of the Registration Statement pertaining to such Underwritten Offering; and

(iv) any Loral Common Stock Demand Registration if the Loral Universal Shelf
Registration Statement is then effective, and such Loral Universal Shelf
Registration Statement may be utilized by the Requesting Loral Common
Stockholder for the offering and sale of any of its Registrable Loral Common
Stock without a requirement under the Commission’s rules and regulations for a
post-effective amendment thereto.

Subject to the provisions contained in this Section 2.1(a) and in Sections 5.2
and 5.3 hereof, upon receipt of a Demand Request, Loral shall cause to be
included in a Registration Statement on an appropriate form under the Securities
Act, filed with the Commission as promptly as practicable but in any event not
later than 60 days after receiving a Demand Request (the “Required Filing
Date”), such shares of Registrable Loral Common Stock as may be requested by
such Requesting Loral Common Stockholders in their Demand Request together with
any other Registrable Loral Common Stock as requested by Joining Holders joining
in such request pursuant to Section 2.2 hereof. Loral shall use its reasonable
efforts to cause any such Registration Statement to be declared effective under
the Securities Act as promptly as possible after such filing. If Loral issues a
notice of a proposed Underwritten Offering of equity securities of Loral for its
own account pursuant to Section 3.1 hereof and subsequently abandons, ceases or
withdraws such offering, Loral shall not issue a notice of a subsequent proposed
registration of an Underwritten Offering of equity securities of Loral for its
own account pursuant to Section 3.1 hereof until the Loral Universal Shelf
Registration Statement is first declared effective.

(b) Loral Class B-1 Non-Voting Stock. Subject to the provisions contained in
this Section 2.1(b) and in Sections 5.2 and 5.3 hereof, any Major Holder may,
from time to time (each, a “Requesting Loral Class B-1 Non-Voting Stockholder”),
make a Demand Request that Loral effect the registration under the Securities
Act of any specified number of shares of Registrable Loral Class B-1 Non-Voting
Stock held by the Requesting Loral Class B-1 Non-Voting Stockholders (a “Loral
Class B-1 Non-Voting Stock Demand Registration”); provided, however, that Loral
shall in no event be required to effect:

(i) subject to subsection (j) below, more than three (3) Loral Class B-1
Non-Voting Stock Demand Registrations in total;

(ii) more than two (2) Loral Class B-1 Non-Voting Stock Demand Registrations in
any 12-month period;

(iii) subject to Loral’s compliance with its obligations under Article III
hereof, any Loral Class B-1 Non-Voting Stock Demand Registration during the
period commencing with Loral’s issuance of a notice to the Holders pursuant to
Section 3.1 hereof of a proposed registration of an Underwritten Offering of
equity securities of Loral for its own account (except pursuant to registrations
on Form S-4 or any successor form or on Form S-8 or any successor form relating
solely to securities issued pursuant to any benefit plan), continuing while
Loral uses reasonable efforts to pursue such registered Underwritten Offering,
and ending upon the earliest to occur of: (A) forty five (45) days immediately
following Loral’s issuance of the notice of such proposed registered
Underwritten Offering pursuant to Section 3.1 hereof, unless, within such 45-day
period, Loral shall have (x) filed the Registration Statement for such proposed
Underwritten Offering, or (y) issued a press release disclosing such proposed
Underwritten Offering pursuant to Rule 135 (or its successor) promulgated under
the Securities Act thereby enabling the Holders to sell their Registrable Loral
Class B-1 Non-Voting Stock pursuant to the Loral Universal Shelf Registration
Statement; (B) the abandonment, cessation or withdrawal of such proposed
registered Underwritten Offering; or (C) 90 days immediately following the
effective date of the Registration Statement pertaining to such Underwritten
Offering; and

(iv) any Loral Class B-1 Non-Voting Stock Demand Registration if the Loral
Universal Shelf Registration Statement is then effective, and such Loral
Universal Shelf Registration Statement may be utilized by the Requesting Loral
Class B-1 Non-Voting Stockholder for the offering and sale of any of its
Registrable Loral Class B-1 Non-Voting Stock without a requirement under the
Commission’s rules and regulations for a post-effective amendment thereto.

Subject to the provisions contained in this Section 2.1(b) and in Sections 5.2
and 5.3 hereof, upon receipt of a Demand Request, Loral shall cause to be
included in a Registration Statement on an appropriate form under the Securities
Act, filed with the Commission as promptly as practicable but in any event not
later than the Required Filing Date, such shares of Registrable Loral Class B-1
Non-Voting Stock as may be requested by such Requesting Loral Class B-1
Non-Voting Stockholders in their Demand Request together with any other
Registrable Loral Class B-1 Non-Voting Stock as requested by Joining Holders
joining in such request pursuant to Section 2.2 hereof. Loral shall use its
reasonable efforts to cause any such Registration Statement to be declared
effective under the Securities Act as promptly as possible after such filing. If
Loral issues a notice of a proposed Underwritten Offering of equity securities
of Loral for its own account pursuant to Section 3.1 hereof and subsequently
abandons, ceases or withdraws such offering, Loral shall not issue a notice of a
subsequent proposed registration of an Underwritten Offering of equity
securities of Loral for its own account pursuant to Section 3.1 hereof until the
Loral Universal Shelf Registration Statement is first declared effective.

(c) Loral Class B-2 Non-Voting Stock. Subject to the provisions contained in
this Section 2.1(c) and in Sections 5.2 and 5.3 hereof, any Major Holder may,
from time to time (each, a “Requesting Loral Class B-2 Non-Voting Stockholder”),
make a Demand Request that Loral effect the registration under the Securities
Act of any specified number of shares of Registrable Loral Class B-2 Non-Voting
Stock held by the Requesting Loral Class B-2 Non-Voting Stockholders (a “Loral
Class B-2 Non-Voting Stock Demand Registration”); provided, however, that Loral
shall in no event be required to effect:

(i) subject to subsection (j) below, more than three (3) Loral Class B-2
Non-Voting Stock Demand Registrations in total;

(ii) more than two (2) Loral Class B-2 Non-Voting Stock Demand Registrations in
any 12-month period;

(iii) subject to Loral’s compliance with its obligations under Article III
hereof, any Loral Class B-2 Non-Voting Stock Demand Registration during the
period commencing with Loral’s issuance of a notice to the Holders pursuant to
Section 3.1 hereof of a proposed registration of an Underwritten Offering of
equity securities of Loral for its own account (except pursuant to registrations
on Form S-4 or any successor form or on Form S-8 or any successor form relating
solely to securities issued pursuant to any benefit plan), continuing while
Loral uses reasonable efforts to pursue such registered Underwritten Offering,
and ending upon the earliest to occur of: (A) forty five (45) days immediately
following Loral’s issuance of the notice of such proposed registered
Underwritten Offering pursuant to Section 3.1 hereof, unless, within such 45-day
period, Loral shall have (x) filed the Registration Statement for such proposed
Underwritten Offering, or (y) issued a press release disclosing such proposed
Underwritten Offering pursuant to Rule 135 (or its successor) promulgated under
the Securities Act thereby enabling the Holders to sell their Registrable Loral
Class B-2 Non-Voting Stock pursuant to the Loral Universal Shelf Registration
Statement; (B) the abandonment, cessation or withdrawal of such proposed
registered Underwritten Offering; or (C) 90 days immediately following the
effective date of the Registration Statement pertaining to such Underwritten
Offering; and

(iv) any Loral Class B-2 Non-Voting Stock Demand Registration if the Loral
Universal Shelf Registration Statement is then effective, and such Loral
Universal Shelf Registration Statement may be utilized by the Requesting Loral
Class B-2 Non-Voting Stockholder for the offering and sale of any of its
Registrable Loral Class B-2 Non-Voting Stock without a requirement under the
Commission’s rules and regulations for a post-effective amendment thereto.

Subject to the provisions contained in this Section 2.1(c) and in Sections 5.2
and 5.3 hereof, upon receipt of a Demand Request, Loral shall cause to be
included in a Registration Statement on an appropriate form under the Securities
Act, filed with the Commission as promptly as practicable but in any event not
later than the Required Filing Date, such shares of Registrable Loral Class B-2
Non-Voting Stock as may be requested by such Requesting Loral Class B-2
Non-Voting Stockholders in their Demand Request together with any other
Registrable Loral Class B-2 Non-Voting Stock as requested by Joining Holders
joining in such request pursuant to Section 2.2 hereof. Loral shall use its
reasonable efforts to cause any such Registration Statement to be declared
effective under the Securities Act as promptly as possible after such filing. If
Loral issues a notice of a proposed Underwritten Offering of equity securities
of Loral for its own account pursuant to Section 3.1 hereof and subsequently
abandons, ceases or withdraws such offering, Loral shall not issue a notice of a
subsequent proposed registration of an Underwritten Offering of equity
securities of Loral for its own account pursuant to Section 3.1 hereof until the
Loral Universal Shelf Registration Statement is first declared effective.

(d) Loral Series A-1 Preferred Stock. Subject to the provisions contained in
this Section 2.1(d) and in Sections 5.2 and 5.3 hereof, any Major Holder may,
from time to time (each, a “Requesting Loral Series A-1 Preferred Stockholder”),
make a Demand Request that Loral effect the registration under the Securities
Act of any specified number of shares of Registrable Loral Series A-1 Preferred
Stock held by the Requesting Loral Series A-1 Preferred Stockholders (a “Loral
Series A-1 Preferred Stock Demand Registration”); provided, however, that Loral
shall in no event be required to effect:

(i) subject to subsection (j) below, more than three (3) Loral Series A-1
Preferred Stock Demand Registrations in total;

(ii) more than two (2) Loral Series A-1 Preferred Stock Demand Registrations in
any 12-month period;

(iii) subject to Loral’s compliance with its obligations under Article III
hereof, any Loral Series A-1 Preferred Stock Demand Registration during the
period commencing with Loral’s issuance of a notice to the Holders pursuant to
Section 3.1 hereof of a proposed registration of an Underwritten Offering of
equity securities of Loral for its own account (except pursuant to registrations
on Form S-4 or any successor form or on Form S-8 or any successor form relating
solely to securities issued pursuant to any benefit plan), continuing while
Loral uses reasonable efforts to pursue such registered Underwritten Offering,
and ending upon the earliest to occur of: (A) forty five (45) days immediately
following Loral’s issuance of the notice of such proposed registered
Underwritten Offering pursuant to Section 3.1 hereof, unless, within such 45-day
period, Loral shall have (x) filed the Registration Statement for such proposed
Underwritten Offering, or (y) issued a press release disclosing such proposed
Underwritten Offering pursuant to Rule 135 (or its successor) promulgated under
the Securities Act thereby enabling the Holders to sell their Registrable Loral
Series A-1 Preferred Stock pursuant to the Loral Universal Shelf Registration
Statement; (B) the abandonment, cessation or withdrawal of such proposed
registered Underwritten Offering; or (C) 90 days immediately following the
effective date of the Registration Statement pertaining to such Underwritten
Offering; and

(iv) any Loral Series A-1 Preferred Stock Demand Registration if the Loral
Universal Shelf Registration Statement is then effective, and such Loral
Universal Shelf Registration Statement may be utilized by the Requesting Loral
Series A-1 Preferred Stockholder for the offering and sale of any of its
Registrable Loral Series A-1 Preferred Stock without a requirement under the
Commission’s rules and regulations for a post-effective amendment thereto.

Subject to the provisions contained in this Section 2.1(d) and in Sections 5.2
and 5.3 hereof, upon receipt of a Demand Request, Loral shall cause to be
included in a Registration Statement on an appropriate form under the Securities
Act, filed with the Commission by the Required Filing Date, such shares of
Registrable Loral Series A-1 Preferred Stock as may be requested by such
Requesting Loral Series A-1 Preferred Stockholders in their Demand Request
together with any other Registrable Loral Series A-1 Preferred Stock as
requested by Joining Holders joining in such request pursuant to Section 2.2
hereof. Loral shall use its reasonable efforts to cause any such Registration
Statement to be declared effective under the Securities Act as promptly as
possible after such filing. If Loral issues a notice of a proposed Underwritten
Offering of equity securities of Loral for its own account pursuant to
Section 3.1 hereof and subsequently abandons, ceases or withdraws such offering,
Loral shall not issue a notice of a subsequent proposed registration of an
Underwritten Offering of equity securities of Loral for its own account pursuant
to Section 3.1 hereof until the Loral Universal Shelf Registration Statement is
first declared effective.

(e) Loral Series A-2 Preferred Stock. Subject to the provisions contained in
this Section 2.1(e) and in Sections 5.2 and 5.3 hereof, any Major Holder may,
from time to time (each, a “Requesting Loral Series A-2 Preferred Stockholder”),
make a Demand Request that Loral effect the registration under the Securities
Act of any specified number of shares of Registrable Loral Series A-2 Preferred
Stock held by the Requesting Loral Series A-2 Preferred Stockholders (a “Loral
Series A-2 Preferred Stock Demand Registration”); provided, however, that Loral
shall in no event be required to effect:

(i) subject to subsection (j) below, more than three (3) Loral Series A-2
Preferred Stock Demand Registrations in total;

(ii) more than two (2) Loral Series A-2 Preferred Stock Demand Registrations in
any 12-month period;

(iii) subject to Loral’s compliance with its obligations under Article III
hereof, any Loral Series A-2 Preferred Stock Demand Registration during the
period commencing with Loral’s issuance of a notice to the Holders pursuant to
Section 3.1 hereof of a proposed registration of an Underwritten Offering of
equity securities of Loral for its own account (except pursuant to registrations
on Form S-4 or any successor form or on Form S-8 or any successor form relating
solely to securities issued pursuant to any benefit plan), continuing while
Loral uses reasonable efforts to pursue such registered Underwritten Offering,
and ending upon the earliest to occur of: (A) forty five (45) days immediately
following Loral’s issuance of the notice of such proposed registered
Underwritten Offering pursuant to Section 3.1 hereof, unless, within such 45-day
period, Loral shall have (x) filed the Registration Statement for such proposed
Underwritten Offering, or (y) issued a press release disclosing such proposed
Underwritten Offering pursuant to Rule 135 (or its successor) promulgated under
the Securities Act thereby enabling the Holders to sell their Registrable Loral
Series A-2 Preferred Stock pursuant to the Loral Universal Shelf Registration
Statement; (B) the abandonment, cessation or withdrawal of such proposed
registered Underwritten Offering; or (C) 90 days immediately following the
effective date of the Registration Statement pertaining to such Underwritten
Offering; and

(iv) any Loral Series A-2 Preferred Stock Demand Registration if the Loral
Universal Shelf Registration Statement is then effective, and such Loral
Universal Shelf Registration Statement may be utilized by the Requesting Loral
Series A-2 Preferred Stockholder for the offering and sale of any of its
Registrable Loral Series A-2 Preferred Stock without a requirement under the
Commission’s rules and regulations for a post-effective amendment thereto.

Subject to the provisions contained in this Section 2.1(e) and in Sections 5.2
and 5.3 hereof, upon receipt of a Demand Request, Loral shall cause to be
included in a Registration Statement on an appropriate form under the Securities
Act, filed with the Commission by the Required Filing Date, such shares of
Registrable Loral Series A-2 Preferred Stock as may be requested by such
Requesting Loral Series A-2 Preferred Stockholders in their Demand Request
together with any other Registrable Loral Series A-2 Preferred Stock as
requested by Joining Holders joining in such request pursuant to Section 2.2
hereof. Loral shall use its reasonable efforts to cause any such Registration
Statement to be declared effective under the Securities Act as promptly as
possible after such filing. If Loral issues a notice of a proposed Underwritten
Offering of equity securities of Loral for its own account pursuant to
Section 3.1 hereof and subsequently abandons, ceases or withdraws such offering,
Loral shall not issue a notice of a subsequent proposed registration of an
Underwritten Offering of equity securities of Loral for its own account pursuant
to Section 3.1 hereof until the Loral Universal Shelf Registration Statement is
first declared effective.

(f) Loral Series B-1 Preferred Stock. Subject to the provisions contained in
this Section 2.1(f) and in Sections 5.2 and 5.3 hereof, any Major Holder may,
from time to time (each, a “Requesting Loral Series B-1 Preferred Stockholder”),
make a Demand Request that Loral effect the registration under the Securities
Act of any specified number of shares of Registrable Loral Series B-1 Preferred
Stock held by the Requesting Loral Series B-1 Preferred Stockholders (a “Loral
Series B-1 Preferred Stock Demand Registration”); provided, however, that Loral
shall in no event be required to effect:

(i) subject to subsection (j) below, more than three (3) Loral Series B-1
Preferred Stock Demand Registrations in total;

(ii) more than two (2) Loral Series B-1 Preferred Stock Demand Registrations in
any 12-month period;

(iii) subject to Loral’s compliance with its obligations under Article III
hereof, any Loral Series B-1 Preferred Stock Demand Registration during the
period commencing with Loral’s issuance of a notice to the Holders pursuant to
Section 3.1 hereof of a proposed registration of an Underwritten Offering of
equity securities of Loral for its own account (except pursuant to registrations
on Form S-4 or any successor form or on Form S-8 or any successor form relating
solely to securities issued pursuant to any benefit plan), continuing while
Loral uses reasonable efforts to pursue such registered Underwritten Offering,
and ending upon the earliest to occur of: (A) forty five (45) days immediately
following Loral’s issuance of the notice of such proposed registered
Underwritten Offering pursuant to Section 3.1 hereof, unless, within such 45-day
period, Loral shall have (x) filed the Registration Statement for such proposed
Underwritten Offering, or (y) issued a press release disclosing such proposed
Underwritten Offering pursuant to Rule 135 (or its successor) promulgated under
the Securities Act thereby enabling the Holders to sell their Registrable Loral
Series B-1 Preferred Stock pursuant to the Loral Universal Shelf Registration
Statement; (B) the abandonment, cessation or withdrawal of such proposed
registered Underwritten Offering; or (C) 90 days immediately following the
effective date of the Registration Statement pertaining to such Underwritten
Offering; and

(iv) any Loral Series B-1 Preferred Stock Demand Registration if the Loral
Universal Shelf Registration Statement is then effective, and such Loral
Universal Shelf Registration Statement may be utilized by the Requesting Loral
Series B-1 Preferred Stockholder for the offering and sale of any of its
Registrable Loral Series B-1 Preferred Stock without a requirement under the
Commission’s rules and regulations for a post-effective amendment thereto.

Subject to the provisions contained in this Section 2.1(f) and in Sections 5.2
and 5.3 hereof, upon receipt of a Demand Request, Loral shall cause to be
included in a Registration Statement on an appropriate form under the Securities
Act, filed with the Commission by the Required Filing Date, such shares of
Registrable Loral Series B-1 Preferred Stock as may be requested by such
Requesting Loral Series B-1 Preferred Stockholders in their Demand Request
together with any other Registrable Loral Series B-1 Preferred Stock as
requested by Joining Holders joining in such request pursuant to Section 2.2
hereof. Loral shall use its reasonable efforts to cause any such Registration
Statement to be declared effective under the Securities Act as promptly as
possible after such filing. If Loral issues a notice of a proposed Underwritten
Offering of equity securities of Loral for its own account pursuant to
Section 3.1 hereof and subsequently abandons, ceases or withdraws such offering,
Loral shall not issue a notice of a subsequent proposed registration of an
Underwritten Offering of equity securities of Loral for its own account pursuant
to Section 3.1 hereof until the Loral Universal Shelf Registration Statement is
first declared effective.

(g) Loral Series B-2 Preferred Stock. Subject to the provisions contained in
this Section 2.1(g) and in Sections 5.2 and 5.3 hereof, any Major Holder may,
from time to time (each, a “Requesting Loral Series B-2 Preferred Stockholder”),
make a Demand Request that Loral effect the registration under the Securities
Act of any specified number of shares of Registrable Loral Series B-2 Preferred
Stock held by the Requesting Loral Series B-2 Preferred Stockholders (a “Loral
Series B-2 Preferred Stock Demand Registration”); provided, however, that Loral
shall in no event be required to effect:

(i) subject to subsection (j) below, more than three (3) Loral Series B-2
Preferred Stock Demand Registrations in total;

(ii) more than two (2) Loral Series B-2 Preferred Stock Demand Registrations in
any 12-month period;

(iii) subject to Loral’s compliance with its obligations under Article III
hereof, any Loral Series B-2 Preferred Stock Demand Registration during the
period commencing with Loral’s issuance of a notice to the Holders pursuant to
Section 3.1 hereof of a proposed registration of an Underwritten Offering of
equity securities of Loral for its own account (except pursuant to registrations
on Form S-4 or any successor form or on Form S-8 or any successor form relating
solely to securities issued pursuant to any benefit plan), continuing while
Loral uses reasonable efforts to pursue such registered Underwritten Offering,
and ending upon the earliest to occur of: (A) forty five (45) days immediately
following Loral’s issuance of the notice of such proposed registered
Underwritten Offering pursuant to Section 3.1 hereof, unless, within such 45-day
period, Loral shall have (x) filed the Registration Statement for such proposed
Underwritten Offering, or (y) issued a press release disclosing such proposed
Underwritten Offering pursuant to Rule 135 (or its successor) promulgated under
the Securities Act thereby enabling the Holders to sell their Registrable Loral
Series B-2 Preferred Stock pursuant to the Loral Universal Shelf Registration
Statement; (B) the abandonment, cessation or withdrawal of such proposed
registered Underwritten Offering; or (C) 90 days immediately following the
effective date of the Registration Statement pertaining to such Underwritten
Offering; and

(iv) any Loral Series B-2 Preferred Stock Demand Registration if the Loral
Universal Shelf Registration Statement is then effective, and such Loral
Universal Shelf Registration Statement may be utilized by the Requesting Loral
Series B-2 Preferred Stockholder for the offering and sale of any of its
Registrable Loral Series B-2 Preferred Stock without a requirement under the
Commission’s rules and regulations for a post-effective amendment thereto.

Subject to the provisions contained in this Section 2.1(g) and in Sections 5.2
and 5.3 hereof, upon receipt of a Demand Request, Loral shall cause to be
included in a Registration Statement on an appropriate form under the Securities
Act, filed with the Commission by the Required Filing Date, such shares of
Registrable Loral Series B-2 Preferred Stock as may be requested by such
Requesting Loral Series B-2 Preferred Stockholders in their Demand Request
together with any other Registrable Loral Series B-2 Preferred Stock as
requested by Joining Holders joining in such request pursuant to Section 2.2
hereof. Loral shall use its reasonable efforts to cause any such Registration
Statement to be declared effective under the Securities Act as promptly as
possible after such filing. If Loral issues a notice of a proposed Underwritten
Offering of equity securities of Loral for its own account pursuant to
Section 3.1 hereof and subsequently abandons, ceases or withdraws such offering,
Loral shall not issue a notice of a subsequent proposed registration of an
Underwritten Offering of equity securities of Loral for its own account pursuant
to Section 3.1 hereof until the Loral Universal Shelf Registration Statement is
first declared effective.

(h) Skynet Preferred Stock. Subject to the provisions contained in this Section
2.1(h) and in Sections 5.2 and 5.3 hereof, any Major Holder may, from time to
time (each, a “Requesting Skynet Preferred Stockholder”), make a Demand Request
that Skynet effect the registration under the Securities Act of any specified
number of shares of Registrable Skynet Preferred Stock held by the Requesting
Skynet Preferred Stockholders (a “Skynet Preferred Stock Demand Registration”);
provided, however, that Skynet shall in no event be required to effect:

(i) subject to subsection (j) below, more than three (3) Skynet Preferred Stock
Demand Registrations in total;

(ii) more than two (2) Skynet Preferred Stock Demand Registrations in any
12-month period;

(iii) subject to Skynet’s compliance with its obligations under Article III
hereof, any Skynet Preferred Stock Demand Registration during the period
commencing with Skynet’s issuance of a notice to the Holders pursuant to
Section 3.1 hereof of a proposed registration of an Underwritten Offering of
equity securities of Skynet for its own account (except pursuant to
registrations on Form S-4 or any successor form or on Form S-8 or any successor
form relating solely to securities issued pursuant to any benefit plan),
continuing while Skynet uses reasonable efforts to pursue such registered
Underwritten Offering, and ending upon the earliest to occur of: (A) forty five
(45) days immediately following Skynet’s issuance of the notice of such proposed
registered Underwritten Offering pursuant to Section 3.1 hereof, unless, within
such 45-day period, Skynet shall have (x) filed the Registration Statement for
such proposed Underwritten Offering, or (y) issued a press release disclosing
such proposed Underwritten Offering pursuant to Rule 135 (or its successor)
promulgated under the Securities Act thereby enabling the Holders to sell their
Registrable Skynet Preferred Stock pursuant to the Skynet Preferred Stock Shelf
Registration Statement (if any); (B) the abandonment, cessation or withdrawal of
such proposed registered Underwritten Offering; or (C) 90 days immediately
following the effective date of the Registration Statement pertaining to such
Underwritten Offering; and

(iv) any Skynet Preferred Stock Demand Registration if the Skynet Preferred
Stock Shelf Registration Statement is then effective, and such Skynet Preferred
Stock Shelf Registration Statement may be utilized by the Requesting Skynet
Preferred Stockholder for the offering and sale of any of its Registrable Skynet
Preferred Stock without a requirement under the Commission’s rules and
regulations for a post-effective amendment thereto.

Subject to the provisions contained in this Section 2.1(h) and in Sections 5.2
and 5.3 hereof, upon receipt of a Demand Request, Skynet shall cause to be
included in a Registration Statement on an appropriate form under the Securities
Act, filed with the Commission by the Required Filing Date, such shares of
Registrable Skynet Preferred Stock as may be requested by such Requesting Skynet
Preferred Stockholders in their Demand Request together with any other
Registrable Skynet Preferred Stock as requested by Joining Holders joining in
such request pursuant to Section 2.2 hereof. Skynet shall use its reasonable
efforts to cause any such Registration Statement to be declared effective under
the Securities Act as promptly as possible after such filing. Notwithstanding
anything to the contrary contained herein, a Major Holder may make a Demand
Request that Skynet effect the registration of Skynet Preferred Stock and Skynet
Notes in a single Registration Statement and such Demand Request shall be
counted, in the sole discretion of such Major Holder, as either a Skynet
Preferred Stock Demand Registration or a Skynet Notes Demand Registration.

(i) Skynet Notes. Subject to the provisions contained in this Section 2.1(i) and
in Sections 5.2 and 5.3 hereof, any Major Holder may, from time to time (each, a
“Requesting Skynet Noteholder,” and collectively with a Requesting Loral Common
Stockholder, a Requesting Loral Class B-1 Non-Voting Stockholder, a Requesting
Loral Class B-2 Non-Voting Stockholder, a Requesting Loral Series A-1 Preferred
Stockholder, a Requesting Loral Series A-2 Preferred Stockholder, a Requesting
Loral Series B-1 Preferred Stockholder, a Requesting Loral Series B-2 Preferred
Stockholder and a Requesting Skynet Preferred Stockholder, as the case may be, a
“Requesting Holder”), make a Demand Request that Skynet effect the registration
under the Securities Act of any specified principal amount of Registrable Skynet
Notes held by the Requesting Skynet Noteholders (a “Skynet Notes Demand
Registration,” and collectively with a Loral Common Stock Demand Registration, a
Loral Class B-1 Non-Voting Stock Demand Registration, a Loral Class B-2
Non-Voting Stock Demand Registration, a Loral Series A-1 Preferred Stock Demand
Registration, a Loral Series A-2 Preferred Stock Demand Registration, a Loral
Series B-1 Preferred Stock Demand Registration, a Loral Series B-2 Preferred
Stock Demand Registration and a Skynet Preferred Stock Demand Registration, as
the case may be, a “Demand Registration”); provided, however, that Skynet shall
in no event be required to effect:

(i) subject to subsection (j) below, more than three (3) Skynet Notes Demand
Registrations in total;

(ii) more than two (2) Skynet Notes Demand Registrations in any 12-month period;

(iii) subject to Skynet’s compliance with its obligations under Article III
hereof, any Skynet Notes Demand Registration during the period commencing with
Skynet’s issuance of a notice to the Holders pursuant to Section 3.1 hereof of a
proposed registration of an Underwritten Offering of debt securities of Skynet
for its own account (except pursuant to registrations on Form S-4 or any
successor form or on Form S-8 or any successor form relating solely to
securities issued pursuant to any benefit plan), continuing while Skynet uses
reasonable efforts to pursue such registered Underwritten Offering, and ending
upon the earliest to occur of: (A) forty five (45) days immediately following
Skynet’s issuance of the notice of such proposed registered Underwritten
Offering pursuant to Section 3.1 hereof, unless, within such 45-day period,
Skynet shall have (x) filed the Registration Statement for such proposed
Underwritten Offering, or (y) issued a press release disclosing such proposed
Underwritten Offering pursuant to Rule 135 (or its successor) promulgated under
the Securities Act thereby enabling the Holders to sell their Registrable Skynet
Notes pursuant to the Skynet Notes Shelf Registration Statement; (B) the
abandonment, cessation or withdrawal of such proposed registered Underwritten
Offering; or (C) 90 days immediately following the effective date of the
Registration Statement pertaining to such Underwritten Offering; and

(iv) any Skynet Notes Demand Registration if the Skynet Notes Shelf Registration
Statement is then effective, and such Skynet Notes Shelf Registration Statement
may be utilized by the Requesting Skynet Noteholder for the offering and sale of
any of its Registrable Skynet Notes without a requirement under the Commission’s
rules and regulations for a post-effective amendment thereto.

Subject to the provisions contained in this Section 2.1(i) and in Sections 5.2
and 5.3 hereof, upon receipt of a Demand Request, Skynet shall cause to be
included in a Registration Statement on an appropriate form under the Securities
Act, filed with the Commission by the Required Filing Date, such principal
amount of Registrable Skynet Notes as may be requested by such Requesting Skynet
Noteholders in their Demand Request together with any other Registrable Skynet
Notes as requested by Joining Holders joining in such request pursuant to
Section 2.2 hereof. Skynet shall use its reasonable efforts to cause any such
Registration Statement to be declared effective under the Securities Act as
promptly as possible after such filing. Notwithstanding anything to the contrary
contained herein, a Major Holder may make a Demand Request that Skynet effect
the registration of Skynet Preferred Stock and Skynet Notes in a single
Registration Statement and such Demand Request shall be counted, in the sole
discretion of such Major Holder, as a Skynet Preferred Stock Demand Registration
or a Skynet Notes Demand Registration.

(j) Additional Demand Registration Rights. Notwithstanding and without prejudice
to the provisions of subsections (a)(i), (b)(i), (c)(i), (d)(i), (e)(i), (f)(1),
(g)(1), (h)(1) and (i)(1) above, in addition to the Demand Requests permitted
under such subsections, any Major Holder may make at any time and the Company
shall effect an aggregate of two (2), but not more than two (2), additional
Demand Requests for any of a Loral Common Stock Demand Registration, a Loral
Class B-1 Non-Voting Stock Demand Registration, a Loral Class B-2 Non-Voting
Stock Demand Registration, a Loral Series A-1 Preferred Stock Demand
Registration, a Loral Series A-2 Preferred Stock Demand Registration, a Loral
Series B-1 Preferred Stock Demand Registration, a Loral Series B-2 Preferred
Stock Demand Registration, a Skynet Preferred Stock Demand Registration or a
Skynet Notes Demand Registration.

2.2 Joining Holders. If at any time the Company proposes to register Registrable
Securities for the account of the Requesting Holders pursuant to Section 2.1
hereof, then (i) the Company shall give, or cause to be given, written notice of
such proposed filing to all the Holders of such class or series of Registrable
Securities as soon as practicable (but in no event less than 30 days before the
anticipated filing date). Upon the written request of any Holder, received by
the Company no later than the 10th Business Day after receipt by such Holder of
the notice sent by the Company (each such Holder, a “Joining Holder”), to
register, on the same terms and conditions as the securities otherwise being
sold pursuant to such Demand Registration, any of its Registrable Securities of
the same class or series as the securities otherwise being sold pursuant to such
Demand Registration, the Company shall use its reasonable efforts to cause such
Registrable Securities to be included in the Registration Statement proposed to
be filed by the Company on the same terms and conditions as any securities of
the same class or series included therein. All such requests by Joining Holders
shall specify the aggregate amount and class or series of Registrable Securities
to be registered and the intended method of distribution of the same.

2.3 Effective Registration. A registration shall not count as a Demand
Registration under this Agreement (i) unless the related Registration Statement
has been declared effective under the Securities Act and has remained effective
until such time as all of such Registrable Securities covered thereby have been
disposed of in accordance with the intended methods of disposition by the
Participating Holders (but in no event for a period of more than 180 days after
such Registration Statement becomes effective not including any Suspension
Period) and if, after it has become effective, an offering of Registrable
Securities pursuant to a Registration Statement is not terminated by any stop
order, injunction, or other order of the Commission or other governmental agency
or court, or (ii) if pursuant to Section 2.5 hereof, the Requesting Holders and
Joining Holders are cut back to fewer than 75% of the Registrable Securities
requested to be registered and at the time of the request there was not in
effect a Shelf Registration Statement.

2.4 Underwritten Offerings. If the Majority Participating Holders who are
included in any offering pursuant to a Demand Registration so elect, such
offering shall be in the form of an Underwritten Offering. With respect to any
such Underwritten Offering pursuant to a Demand Registration, the Company shall
select an investment banking firm of national standing to be the managing
underwriter for the offering, which firm shall be reasonably acceptable to the
Majority Participating Holders.

2.5 Priority on Demand Registrations. With respect to any Underwritten Offering
of Registrable Securities pursuant to a Demand Registration, no securities to be
sold for the account of any Person (including the Company) other than the
Requesting Holders and Joining Holders shall be included in a Demand
Registration unless the managing underwriter advises the Requesting Holders in
writing (or, in the case of a Demand Registration not being underwritten, the
Majority Participating Holders determine) that the inclusion of such securities
shall not adversely affect the price or success of the offering (an “Adverse
Effect”) and the Majority Holder making such Demand Request reasonably agrees.
Furthermore, in the event that the managing underwriter advises the Requesting
Holders in writing (or the Majority Participating Holders determine) that the
amount of Registrable Securities proposed to be included in such Demand
Registration by Requesting Holders and Joining Holders is sufficiently large
(even after exclusion of all securities of any other Person pursuant to the
immediately preceding sentence) to cause an Adverse Effect, the number of
Registrable Securities to be included in such Demand Registration shall be
allocated among all such Requesting Holders and Joining Holders pro rata for
each Holder based on the percentage derived by dividing (i) the number of
Registrable Securities that each such Holder requested to be included in such
Demand Registration by (ii) the aggregate number of Registrable Securities that
all Requesting Holders and Joining Holders requested to be included in such
Demand Registration; provided, however, that if, as a result of such proration,
any Requesting Holder or Joining Holder shall not be entitled to include in a
registration all Registrable Securities of the class or series that such Holder
had requested to be included, such Holder may elect to withdraw its request to
include such Registrable Securities in such registration or may reduce the
number requested to be included; provided, however, that (a) such request must
be made in writing prior to the earlier of the execution of the underwriting
agreement, if any, or the execution of the custody agreement with respect to
such registration, if any, and (b) such withdrawal or reduction shall be
irrevocable.

2.6 Withdrawal and Cancellation of Registration. Any Participating Holder may
withdraw its Registrable Securities from a Demand Registration at any time and
any Majority Participating Holders shall have the right to cancel a proposed
Demand Registration of Registrable Securities pursuant to this Article II in
accordance with Section 3.3 hereof when the request for cancellation is based
upon material adverse information relating to the Company that is different from
the information known to the Participating Holders at the time of the Demand
Request. Upon such cancellation, the Company shall cease all efforts to secure
registration and such Demand Registration shall not be counted as a Demand
Registration under this Agreement for any purpose; provided, however that
notwithstanding anything to the contrary in this Agreement, the Company shall be
responsible for the expenses of the Participating Holders incurred in connection
with such cancelled registration through the date that is seven days after the
time such information became known to the Participating Holders, to the extent
such expenses are as described in clauses (i) through (x) of the first sentence
of Article VIII hereof.

2.7 Registration Statement Form. Registrations under this Article II shall be on
such appropriate registration form of the Commission (i) as shall be selected by
the Company and as shall be reasonably acceptable to the Holders of a majority
of each class or series of Registrable Securities requesting participation in
the Demand Registration and (ii) as shall permit the disposition of the
Registrable Securities in accordance with the intended method or methods of
disposition specified in the applicable Holders’ requests for such registration.
Notwithstanding the foregoing, if, pursuant to a Demand Registration, (x) the
Company proposes to effect registration by filing a registration statement on
Form S-3 (or any successor or similar short-form registration statement),
(y) such registration is in connection with an Underwritten Offering and (z) the
managing underwriter or underwriters shall advise the Company in writing that,
in its or their opinion, the use of another form of registration statement (or
the inclusion, rather than the incorporation by reference, of information in the
Prospectus related to a registration statement on Form S-3 (or other short-form
registration statement)) is of material importance to the success of such
proposed offering, then such registration shall be effected on such other form
(or such information shall be so included in such Prospectus).

ARTICLE III

PIGGYBACK REGISTRATIONS.

3.1 Holder Piggyback Registration. If the Company proposes to file a
Registration Statement with respect to an offering of its securities (except
pursuant to registrations on Form S-4 or any successor form or on Form S-8 or
any successor form relating solely to securities issued pursuant to any benefit
plan) on a form that would permit registration of Registrable Securities for
sale to the public under the Securities Act, then the Company shall give written
notice of such proposed filing to the Holders not less than 21 days before the
anticipated filing date, describing in reasonable detail the proposed
registration (including the number and class or series of securities proposed to
be registered, the proposed date of filing of such Registration Statement, any
proposed means of distribution of such securities, any proposed managing
underwriter of such securities and a good faith estimate by the Company of the
proposed maximum offering price of such securities as such price is proposed to
appear on the facing page of such Registration Statement), and offering such
Holders the opportunity to register such number of Registrable Securities of the
same class or series as those being registered by the Company as each such
Holder may request in writing (each a “Piggyback Registration”). Upon the
written request of any Holder, received by the Company no later than ten
(10) Business Days after receipt by such Holder of the notice sent by the
Company, to register, on the same terms and conditions as the securities
otherwise being sold pursuant to such registration, any of such Holder’s
Registrable Securities of the same class or series as those being registered
(which request shall state the intended method of disposition thereof if the
securities otherwise being sold are being sold by more than one method of
disposition), the Company shall use its reasonable efforts to cause such
Registrable Securities as to which registration shall have been so requested to
be included in the Registration Statement proposed to be filed by the Company on
the same terms and conditions as the securities otherwise being sold pursuant to
such registration; provided, however, that, notwithstanding the foregoing, the
Company may at any time, in its sole discretion, without the consent of any
other Holder, delay or abandon the proposed offering in which any Holder had
requested to participate pursuant to this Section 3.1 or cease the filing (or
obtaining or maintaining the effectiveness) of or withdraw the related
Registration Statement or other governmental approvals, registrations or
qualifications. In such event, the Company shall so notify each Holder that had
notified the Company in accordance with this Section 3.1 of its intention to
participate in such offering and the Company shall incur no liability for its
failure to complete any such offering.

3.2 Priority on Piggyback Registrations.

(a) If the managing underwriter or underwriters for the related Piggyback
Registration Underwritten Offering (or in the case of a Piggyback Registration
not being underwritten, the Company, in good faith) advises the Holders in
writing that the inclusion of such Registrable Securities would cause an Adverse
Effect, then the Company shall be obligated to include in such Registration
Statement only that number of Registrable Securities which, in the judgment of
the managing underwriter (or the Company in good faith, as applicable), would
not have an Adverse Effect; provided, however, that no such reduction shall
reduce the aggregate amount of Registrable Securities included in such
Registration Statement for the benefit of the requesting Holders to less than:

(i) in the case of Loral Common Stock, Loral Class B-1 Non-Voting Stock, Loral
Class B-2 Non-Voting Stock, Loral Series A-1 Preferred Stock, Loral Series A-2
Preferred Stock, Loral Series B-1 Preferred Stock and Loral Series B-2 Preferred
Stock (A) any time that the Loral Universal Shelf Registration Statement is not
effective or the Holders may not otherwise utilize the Loral Universal Shelf
Registration Statement for the offering and sale of their Registrable Loral
Common Stock, Registrable Loral Class B-1 Non-Voting Stock, Registrable Loral
Class B-2 Non-Voting Stock, Registrable Loral Series A-1 Preferred Stock,
Registrable Loral Series A-2 Preferred Stock, Registrable Loral Series B-1
Preferred Stock or Registrable Loral Series B-2 Preferred Stock, all of the
shares of Registrable Loral Common Stock, Registrable Loral Class B-1 Non-Voting
Stock, Registrable Loral Class B-2 Non-Voting Stock, Registrable Loral
Series A-1 Preferred Stock, Registrable Loral Series A-2 Preferred Stock,
Registrable Loral Series B-1 Preferred Stock or Registrable Loral Series B-2
Preferred Stock, respectively, requested by the Holders to be included in such
Registration Statement (but up to the maximum amount of the securities to be
sold in the related Underwritten Offering), and (B) any time that the Loral
Universal Shelf Registration Statement is effective and the Holders may utilize
the Loral Universal Shelf Registration Statement for the offering and sale of
their Registrable Loral Common Stock, Registrable Loral Class B-1 Non-Voting
Stock, Registrable Loral Class B-2 Non-Voting Stock, Registrable Loral
Series A-1 Preferred Stock, Registrable Loral Series A-2 Preferred Stock,
Registrable Loral Series B-1 Preferred Stock or Registrable Loral Series B-2
Preferred Stock, fifty percent (50%) of the total number of securities that are
included in each such Registration Statement thereafter;

(ii) in the case of Skynet Preferred Stock (A) any time that the Skynet
Preferred Stock Shelf Registration Statement is not effective or the Holders may
not otherwise utilize the Skynet Preferred Stock Shelf Registration Statement
for the offering and sale of their Registrable Skynet Preferred Stock, all of
the shares of Registrable Skynet Preferred Stock requested by the Holders to be
included in such Registration Statement (but up to the maximum amount of the
securities to be sold in the related Underwritten Offering), and (B) any time
that the Skynet Preferred Stock Shelf Registration Statement is effective and
the Holders may utilize the Skynet Preferred Stock Shelf Registration Statement
for the offering and sale of their Registrable Skynet Preferred Stock, fifty
percent (50%) of the total number of securities that are included in each such
Registration Statement thereafter, and

(iii) in the case of Skynet Notes (A) any time that the Skynet Notes Shelf
Registration Statement is not effective or the Holders may not otherwise utilize
the Skynet Notes Shelf Registration Statement for the offering and sale of their
Registrable Skynet Notes, all of the principal amount of Registrable Skynet
Notes requested by the Holders to be included in such Registration Statement
(but up to the maximum amount of the securities to be sold in the related
Underwritten Offering), and (B) any time that the Skynet Notes Shelf
Registration Statement is effective and the Holders may utilize the Skynet Notes
Shelf Registration Statement for the offering and sale of their Registrable
Skynet Notes, fifty percent (50%) of the total number of securities that are
included in each such Registration Statement thereafter.

(iv) Any partial reduction in the number of Registrable Securities to be
included in a Registration Statement pursuant to the immediately preceding
sentence shall be affected by allocating the number of Registrable Securities to
be included in such Registration Statement, among all the Holders requesting to
be included in such Registration Statement pursuant to Section 3.1 hereof, pro
rata based for each Holder on the percentage derived by dividing (i) the number
of Registrable Securities that each such Holder requested to be included in such
Registration Statement by (ii) the aggregate number of Registrable Securities
that all Holders requested to be included in such Registration Statement;
provided, however, that if, as a result of such proration, any Holder requesting
to be included in such Registration Statement pursuant to Section 3.1 hereof
shall not be entitled to include in a registration all Registrable Securities of
the class or series that such Holder had requested to be included, such Holder
may elect to withdraw its request to include such Registrable Securities in such
registration or may reduce the number requested to be included in accordance
with Section 3.3 hereof.

(b) In the case of Loral Common Stock only, subject to Loral’s compliance with
its obligations under this Article III, if prior to the filing or effectiveness
of the Loral Universal Shelf Registration Statement, Loral initiates a proposal
to register an Underwritten Offering of securities for its own account pursuant
to this Article III and the Holders shall be afforded the right (whether or not
exercised by the Holders) to include Registrable Securities in such Underwritten
Offering in accordance with and subject to the provisions of this Article III,
then the proposed registration for the account of Loral pursuant to this
Article III shall be given priority in all respects.

3.3 Withdrawals. Each Holder shall have the right to withdraw its request for
inclusion of all or any of its Registrable Securities in any Registration
Statement pursuant to this Article III by giving written notice to the Company
of its request to withdraw; provided, however, that (i) such request must be
made in writing prior to the earlier of the execution of the underwriting
agreement or the execution of the custody agreement with respect to such
registration and (ii) such withdrawal shall be irrevocable.

3.4 Underwritten Offerings.

(a) In connection with the exercise of any registration rights granted to
Holders pursuant to this Article III, if the registration is to be effected by
means of an Underwritten Offering, the Company may condition participation in
such registration by any such Holder upon inclusion of the Registrable
Securities being so registered in such underwriting and such Holder’s entering
into an underwriting agreement pursuant to Section 6.2(d) hereof.

(b) With respect to any offering of Registrable Securities pursuant to this
Article III in the form of an Underwritten Offering, the Company shall select an
investment banking firm of national standing to be the managing underwriter for
the offering.

ARTICLE IV

SHELF REGISTRATION

4.1 Shelf Registration Filing.

(a) Loral Common Stock, Loral Class B-1 Non-Voting Stock, Loral Class B-2
Non-Voting Stock, Loral Series A-1 Preferred Stock, Loral Series A-2 Preferred
Stock, Loral Series B-1 Preferred Stock and Loral Series B-2 Preferred Stock.
Subject to the provisions contained in this Section 4.1(a) and in
Sections 3.2(b), 5.2 and 5.3 hereof, upon the earlier of the first Business Day
occurring seven (7) days following (i) receipt of a written request from any
Major Holder to file with the Commission a Registration Statement (the “Loral
Universal Shelf Registration Statement”) relating to the offer and sale of all
of the shares of Registrable Loral Common Stock, Registrable Loral Class B-1
Non-Voting Stock, Registrable Loral Class B-2 Non-Voting Stock, Registrable
Loral Series A-1 Preferred Stock, Registrable Loral Series A-2 Preferred Stock,
Registrable Loral Series B-1 Preferred Stock and Registrable Loral Series B-2
Preferred Stock by the Holders to the public, from time to time, on a delayed or
continuous basis, and (ii) any determination by the Board of Directors of Loral
to file the Loral Universal Shelf Registration Statement (the “Loral Shelf
Filing Deadline”), Loral shall file with the Commission the Loral Universal
Shelf Registration Statement; provided, however, that in either case, if Loral
is unable to obtain the Auditor Consent within such seven (7) day period, such
seven (7) day period shall be extended until two (2) days after receipt by Loral
of the Auditor Consent. Loral shall use its reasonable best efforts to obtain
the Auditor Consent as promptly as practicable after the earlier of receipt of
the written request pursuant to clause (i) or the determination of the Board of
Directors pursuant to clause (ii). Subject to the provisions contained in this
Section 4.1(a) and in Sections 3.2(b), 5.2 and 5.3 hereof, Loral shall use its
reasonable efforts to cause the Loral Universal Shelf Registration Statement to
be declared effective under the Securities Act as soon as practicable after the
filing thereof with the Commission. Any registration effected pursuant to clause
(i) above shall not be deemed to constitute a Loral Common Stock Demand
Registration, a Loral Class B-1 Non-Voting Stock Demand Registration, a Loral
Class B-2 Non-Voting Stock Demand Registration, a Loral Series A-1 Preferred
Stock Demand Registration, a Loral Series A-2 Preferred Stock Demand
Registration, a Loral Series B-1 Preferred Stock Demand Registration or a Loral
Series B-2 Preferred Stock Demand Registration. The Loral Universal Shelf
Registration Statement shall specify the intended method of distribution of the
subject Registrable Loral Common Stock, Registrable Loral Class B-1 Non-Voting
Stock, Registrable Loral Class B-2 Non-Voting Stock, Registrable Loral
Series A-1 Preferred Stock, Registrable Loral Series A-2 Preferred Stock,
Registrable Loral Series B-1 Preferred Stock and Registrable Loral Series B-2
Preferred Stock substantially in the form of Exhibit A attached hereto. Loral
shall file the Loral Universal Shelf Registration Statement on Form S-3 or, if
Loral or the offering of the Registrable Loral Common Stock, Registrable Loral
Class B-1 Non-Voting Stock, Registrable Loral Class B-2 Non-Voting Stock,
Registrable Loral Series A-1 Preferred Stock, Registrable Loral Series A-2
Preferred Stock, Registrable Loral Series B-1 Preferred Stock or Registrable
Loral Series B-2 Preferred Stock does not satisfy the requirements for use of
such form, such other form as may be appropriate; provided, however, that if the
Loral Universal Shelf Registration Statement is not filed on Form S-3, Loral
shall, promptly upon meeting the requirements for use of such form, file an
appropriate amendment to the Loral Universal Shelf Registration Statement to
convert it to Form S-3. Notwithstanding the foregoing, subject to Loral’s
compliance with its obligations under Article III hereof, Loral shall not be
obligated to take any action to effect the Loral Universal Shelf Registration
Statement or any amendment thereto during the following periods commencing:

(i) with Loral’s issuance of a notice to the Holders pursuant to Section 3.1
hereof of a proposed registration of an Underwritten Offering of equity
securities of Loral for its own account (except pursuant to registrations on
Form S-4 or any successor form or on Form S-8 or any successor form relating
solely to securities issued pursuant to any benefit plan), continuing while
Loral uses reasonable efforts to pursue such registered Underwritten Offering,
and ending upon the earliest to occur of: (A) forty five (45) days immediately
following Loral’s issuance of the notice of such proposed registered
Underwritten Offering pursuant to Section 3.1 hereof, unless, within such 45-day
period, Loral shall have (x) filed the Registration Statement for such proposed
Underwritten Offering, or (y) issued a press release disclosing such proposed
Underwritten Offering pursuant to Rule 135 (or its successor) promulgated under
the Securities Act thereby enabling the Holders to sell their Registrable Loral
Common Stock, Registrable Loral Class B-1 Non-Voting Stock, Registrable Loral
Class B-2 Non-Voting Stock, Registrable Loral Series A-1 Preferred Stock,
Registrable Loral Series A-2 Preferred Stock, Registrable Loral Series B-1
Preferred Stock and Registrable Loral Series B-2 Preferred Stock pursuant to the
Loral Universal Shelf Registration Statement; (B) the abandonment, cessation or
withdrawal of such proposed registered Underwritten Offering; or (C) 90 days
immediately following the effective date of the Registration Statement
pertaining to such Underwritten Offering; and

(ii) on the effective date of a Registration Statement for an Underwritten
Offering of equity securities of Loral for its own account (except pursuant to
registrations on Form S-4 or any successor form or on Form S-8 or any successor
form relating solely to securities issued pursuant to any benefit plan) and
ending 90 days immediately following the effective date of the Registration
Statement pertaining to such Underwritten Offering.

If Loral issues a notice of a proposed Underwritten Offering of equity
securities of Loral for its own account pursuant to Section 3.1 hereof and
subsequently abandons, ceases or withdraws such offering, Loral shall not issue
a notice of a subsequent proposed registration of an Underwritten Offering of
equity securities of Loral for its own account pursuant to Section 3.1 hereof
until the Loral Universal Shelf Registration Statement is first declared
effective.

(b) Skynet. Subject to the provisions contained in this Section 4.1(b) and in
Sections 5.2 and 5.3 hereof, any Major Holder may, from time to time, request in
writing (each a “Skynet Preferred Stock Shelf Request,” or a “Skynet Notes Shelf
Request,” as applicable) that Skynet file with the Commission a Registration
Statement (the “Skynet Preferred Stock Shelf Registration Statement,” or the
“Skynet Notes Shelf Registration Statement,” as applicable) relating to the
offer and sale of all of the shares of Registrable Skynet Preferred Stock or all
of the Registrable Skynet Notes, as applicable, by the Holders to the public,
from time to time, on a delayed or continuous basis; provided, however, that
Skynet shall in no event be required to effect more than one (1) Skynet
Preferred Stock Shelf Registration Statement and more than one (1) Skynet Notes
Shelf Registration Statement. Subject to the provisions contained in this
Section 4.1(b) and in Sections 5.2 and 5.3 hereof, upon receipt of a Skynet
Preferred Stock Shelf Request or a Skynet Notes Shelf Request, as applicable,
Skynet shall cause such applicable Shelf Registration Statement to be filed with
the Commission by the Required Filing Date. Skynet shall use its reasonable
efforts to cause any such Shelf Registration Statement to be declared effective
under the Securities Act as soon as practicable after the filing thereof with
the Commission. Such Shelf Registration Statement shall specify the intended
method of distribution of the subject Registrable Skynet Preferred Stock or
Registrable Skynet Notes, as applicable, substantially in the form of Exhibit A
attached hereto. Skynet shall file the applicable Shelf Registration Statement
on Form S-3 or, if Skynet or the offering of the Registrable Skynet Preferred
Stock or the Registrable Skynet Notes, as applicable, does not satisfy the
requirements for use of such form, such other form as may be appropriate;
provided, however, that if such Shelf Registration Statement is not filed on
Form S-3, Skynet shall, promptly upon meeting the requirements for use of such
form, file an appropriate amendment to such Shelf Registration Statement to
convert it to Form S-3. Notwithstanding the foregoing, subject to Skynet’s
compliance with its obligations under Article III hereof, Skynet shall not be
obligated to take any action to effect the applicable Shelf Registration
Statement or any amendment thereto during the following periods commencing:

(i) with Skynet’s issuance of a notice to the Holders pursuant to Section 3.1
hereof of a proposed registration of an Underwritten Offering of equity
securities or debt securities, as applicable, of Skynet for its own account
(except pursuant to registrations on Form S-4 or any successor form or on Form
S-8 or any successor form relating solely to securities issued pursuant to any
benefit plan), continuing while Skynet uses reasonable efforts to pursue such
registered Underwritten Offering, and ending upon the earliest to occur of:
(A) forty five (45) days immediately following Skynet’s issuance of the notice
of such proposed registered Underwritten Offering pursuant to Section 3.1
hereof, unless, within such 45-day period, Skynet shall have (x) filed the
Registration Statement for such proposed Underwritten Offering, or (y) issued a
press release disclosing such proposed Underwritten Offering pursuant to
Rule 135 (or its successor) promulgated under the Securities Act thereby
enabling the Holders to sell their Registrable Skynet Preferred Stock or
Registrable Skynet Notes, as applicable, pursuant to the applicable Shelf
Registration Statement; (B) the abandonment, cessation or withdrawal of such
proposed registered Underwritten Offering; or (C) 90 days immediately following
the effective date of the Registration Statement pertaining to such Underwritten
Offering; and

(ii) on the effective date of a Registration Statement for an Underwritten
Offering of equity securities or debt securities, as applicable, of Skynet for
its own account (except pursuant to registrations on Form S-4 or any successor
form or on Form S-8 or any successor form relating solely to securities issued
pursuant to any benefit plan) and ending 90 days immediately following the
effective date of the Registration Statement pertaining to such Underwritten
Offering.

If, following the receipt of a Skynet Preferred Stock Shelf Request or Skynet
Notes Shelf Request, as applicable, Skynet issues a notice of a proposed
Underwritten Offering of equity securities or debt securities, as applicable, of
Skynet for its own account pursuant to Section 3.1 hereof and subsequently
abandons, ceases or withdraws such offering, Skynet shall not issue a notice of
a subsequent proposed registration of an Underwritten Offering of equity
securities or debt securities, as applicable, of Skynet for its own account
pursuant to Section 3.1 hereof until the applicable Shelf Registration Statement
is first declared effective. Registrations effected pursuant to this
Section 4.1(b) shall not be counted as Skynet Preferred Stock Demand
Registrations effected pursuant to Section 2.1(h) hereof or as Skynet Notes
Demand Registrations effected pursuant to Section 2.1(i) hereof, as applicable.

4.2 Required Period and Shelf Registration Procedures. The Company shall
(i) cause each Shelf Registration Statement to include a resale Prospectus
intended to permit each Holder to sell, at such Holder’s election, all or part
of the applicable class or series of Registrable Securities held by such Holder
without restriction, (ii) use its reasonable efforts to prepare and file with
the Commission such supplements, amendments and post-effective amendments to
such Shelf Registration Statement as may be necessary to keep such Shelf
Registration Statement continuously effective (subject to Section 3.2(b) hereof
and to any Suspension Period(s) referred to below) for so long as the securities
registered thereunder constitute Registrable Securities (the “Required Period”),
and (iii) use its reasonable efforts to cause the resale Prospectus to be
supplemented by any required Prospectus supplement (subject to Section 3.2(b)
hereof and to any Suspension Period(s) referred to below) and permit such
Prospectus to be usable by the Holders during the Required Period.

ARTICLE V

STANDSTILL AND SUSPENSION PERIODS

5.1 Company Standstill Period. In the event of an Underwritten Offering of
Registrable Securities pursuant to Section 2.1 hereof, the Company agrees not
to, without the prior written consent of the managing underwriter and the
Majority Participating Holders, offer, pledge, sell, contract to sell, grant any
option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any securities that are the same as, or similar to, such
Registrable Securities, or any securities convertible into, or exchangeable or
exercisable for, any securities of the Company that are the same as, or similar
to, such Registrable Securities (except pursuant to registrations on Form S-4 or
any successor form, or otherwise in connection with the acquisition of a
business or assets of a business, a merger, or an exchange offer for the
securities of the issuer or another entity, or pursuant to a Company dividend
reinvestment plan, or for issuances of securities pursuant to the conversion,
exchange or exercise of then-outstanding convertible or exchangeable securities,
options, rights or warrants, or pursuant to registrations on Form S-8 or any
successor form or otherwise relating solely to securities offered pursuant to
any benefit plan), during the period commencing 14 days prior to the effective
date of the Registration Statement relating to such Registrable Securities (to
the extent timely notified in writing by the Majority Participating Holders or
the managing underwriter of such distribution) and ending on the 90th day after
such effective date (the “Company Standstill Period”).

5.2 Suspension Period. The Company may, by notice in writing to each Holder,
postpone the filing or effectiveness of a Shelf Registration Statement or any
other registration requested pursuant to this Agreement, or otherwise suspend
the Demand Registration rights of the Holders and/or require the Holders to
suspend use of any resale Prospectus included in a Shelf Registration Statement
for any period of time reasonably determined by the Company if there shall occur
a Material Disclosure Event (such period, a “Suspension Period”).
Notwithstanding anything herein to the contrary, neither Loral nor Skynet shall
be entitled to more than an aggregate of four (4) Suspension Periods each, with
respect to all Registrable Securities issued by either of them, as applicable,
which Suspension Periods shall have durations of not more than thirty (30) days
each (but may at the Company’s reasonable determination run consecutively for a
given Material Disclosure Event), during any consecutive 12 month period, and
which Suspension Periods shall not exceed more than ninety (90) days in the
aggregate in any consecutive 12-month period; provided, however, that if the
Company deems in good faith that it is necessary to file a post-effective
amendment to the Shelf Registration Statement in order to comply with Section 4
hereof, then such period of time from the date of filing such post-effective
amendment until the date on which the applicable Shelf Registration Statement is
declared effective under the Securities Act shall not be treated as a Suspension
Period and the Company shall use its reasonable efforts to cause such
post-effective amendment to be declared effective as promptly as possible. Each
Holder agrees that, upon receipt of notice from the Company of the occurrence of
a Material Disclosure Event (a “Suspension Notice”), such Holder shall forthwith
discontinue any disposition of Registrable Securities pursuant to the applicable
Shelf Registration Statement or any public sale or distribution, including
pursuant to Rule 144, until the earlier of (i) the expiration of the Suspension
Period and (ii) such Holder’s receipt of a notice from the Company to the effect
that such suspension has terminated. Any Suspension Notice shall be accompanied
by a certificate of the Chief Executive Officer, Chief Financial Officer,
President or any Vice President of the Company confirming the existence of the
Material Disclosure Event. If so directed by the Company, such Holder shall
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies, then in such Holder’s possession, of the most recent
Prospectus covering such Registrable Securities at the time of receipt of such
Suspension Notice. The Company covenants and agrees that it shall not deliver a
Suspension Notice with respect to a Suspension Period unless Company employees,
officers and directors are also prohibited by the Company for the duration of
such Suspension Period from effecting any public sales of securities of the
Company beneficially owned by them. In the event of a Suspension Notice, the
Company shall, promptly after such time as the related Material Disclosure Event
no longer exists, provide notice to all Holders that the Suspension Period has
ended, and take any and all actions necessary or desirable to give effect to any
Holders’ rights under this Agreement that may have been affected by such notice,
including the Holders’ Demand Registration rights and rights with respect to any
Shelf Registration Statement.

5.3 Holder Standstill Period. Each Holder of Registrable Securities (whether or
not such Registrable Securities are covered by a Shelf Registration Statement or
by a Registration Statement filed pursuant to Section 2.1 or 3.1 hereof) agrees
to enter into a customary lock-up agreement with the managing underwriter for
any Underwritten Offering of the Company’s securities for its own account with
respect to the same class or series of securities being registered pursuant to
such Registration Statement, containing terms reasonably acceptable to such
managing underwriter, covering the period commencing 15 days prior to the
effective date of any Registration Statement relating to such securities of the
Company and ending on the 90th day after such effective date (or such shorter
period as shall have been agreed to by the Company’s executive officers and
directors in their respective lock-up agreements); provided, however, that the
obligations of each Holder under this Section 5.3 shall apply only if: (i) such
Holder shall be afforded the right (whether or not exercised by the Holder) to
include Registrable Securities in such Underwritten Offering in accordance with
and subject to the provisions of Article III hereof; (ii) each of the Company’s
executive officers and directors enter into lock-up agreements with such
managing underwriter, which agreements shall not contain terms more favorable to
such executive officers or directors than those contained in the lock-up
agreement entered into by such Holder; and (iii) the aggregate restriction
periods in such Holder’s lock-up agreements entered into pursuant to this
Section 5.3 shall not exceed an aggregate of 180 days during any 365-day period.

ARTICLE VI

REGISTRATION PROCEDURES

6.1 Company Obligations. Whenever the Company is required pursuant to this
Agreement to register Registrable Securities, it shall (it being understood and
agreed that except as otherwise expressly set forth in this Article VI, if any
other provision of this Agreement is more favorable to the Holders than the
provisions of this Article VI, such other provision shall apply):

(a) provide the Participating Holders and their respective counsel with a
reasonable opportunity to review, and comment on, any Registration Statement to
be prepared and filed pursuant to this Agreement prior to the filing thereof
with the Commission, and make all changes thereto as any Participating Holder
may request in writing to the extent such changes are required, in the
reasonable judgment of the Company’s counsel, by the Securities Act and, except
in the case of a registration under Article III, not file any Registration
Statement or Prospectus or amendments or supplements thereto to which the
holders of a majority of the class or series of Registrable Securities covered
by the same or the underwriter or underwriters, if any, shall reasonably object;

(b) cause any such Registration Statement and the related Prospectus and any
amendment or supplement thereto, as of the effective date of such Registration
Statement, amendment or supplement, (i) to comply in all material respects with
the applicable requirements of the Securities Act and the rules and regulations
of the Commission promulgated thereunder and (ii) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, (in the case of the
Prospectus and any preliminary Prospectus in light of the circumstances under
which they were made) not misleading, or, if for any other reason it shall be
necessary to amend or supplement such Registration Statement or Prospectus in
order to comply with the Securities Act and, in either case as promptly as
reasonably practicable thereafter, prepare and file with the Commission an
amendment or supplement to such Registration Statement or Prospectus which will
correct such statement or omission or effect such compliance;

(c) furnish, at its expense, to the Participating Holders such number of
conformed copies of such Registration Statement and of each such amendment
thereto (in each case including all exhibits thereto, except that the Company
shall not be obligated to furnish to any such Participating Holder more than two
(2) copies of such exhibits), such number of copies of the Prospectus included
in such Registration Statement (including each preliminary Prospectus and each
supplement thereto), and such number of the documents, if any, incorporated by
reference in such Registration Statement or Prospectus, as the Participating
Holders reasonably may request;

(d) use its reasonable efforts to register or qualify the Registrable Securities
covered by such Registration Statement under such securities or “blue sky” laws
of the states of the United States as the Participating Holders reasonably shall
request, to keep such registration or qualification in effect for so long as
such Registration Statement remains in effect, and to do any and all other acts
and things that may be necessary or advisable to enable the Participating
Holders to consummate the disposition in such jurisdictions of the Registrable
Securities covered by such Registration Statement, except that the Company shall
not, for any such purpose, be required to qualify generally to do business as a
foreign corporation in any jurisdiction in which it is not obligated to be so
qualified, or to subject itself to material taxation in any such jurisdiction,
or to consent to general service of process in any such jurisdiction; and use
its reasonable efforts to obtain all other approvals, consents, exemptions or
authorizations from such securities regulatory authorities or governmental
agencies as may be necessary to enable such Participating Holders to consummate
the disposition of such Registrable Securities;

(e) promptly notify the Participating Holders, at any time when a Prospectus or
Prospectus supplement relating thereto is required to be delivered under the
Securities Act, upon discovery that, or upon the occurrence of any event as a
result of which, the Prospectus included in such Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, which untrue statement or omission requires amendment of the
Registration Statement or supplementing of the Prospectus, and, as promptly as
practicable (subject to Sections 3.2 and 5.2 hereof), prepare and furnish, at
its expense, to the Participating Holders a reasonable number of copies of a
supplement to such Prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such Prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that with respect to Registrable Securities
registered pursuant to such Registration Statement, each Holder agrees that it
shall not enter into any transaction for the sale of any Registrable Securities
pursuant to such Registration Statement during the time after the furnishing of
the Company’s notice that the Company is preparing a supplement to or an
amendment of such Prospectus or Registration Statement and until the filing and
effectiveness thereof;

(f) use its reasonable efforts to comply with all applicable rules and
regulations of the Commission, and make available to holders of its securities,
as soon as practicable, an earnings statement covering the period of at least
12 months, but not more than 18 months, beginning with the first month of the
first fiscal quarter after the effective date of such Registration Statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;

(g) provide, and cause to be maintained, a transfer agent and registrar for the
Registrable Securities covered by such Registration Statement (which transfer
agent and registrar shall, at the Company’s option, be the Company’s existing
transfer agent and registrar) from and after a date not later than the effective
date of such Registration Statement;

(h) notify the Participating Holders and the managing underwriter, if any,
promptly, and (if requested by any such Person) confirm such notice in writing,
(i) when a Registration Statement, Prospectus, Prospectus supplement or
post-effective amendment related to such Registration Statement has been filed,
and, with respect to such Registration Statement or any post-effective amendment
thereto, when the same has become effective, (ii) of any request by the
Commission or any other federal or state governmental authority for amendments
or supplements to such Registration Statement or related Prospectus, (iii) of
the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of such Registration
Statement or the initiation of any proceedings for that purpose and (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;

(i) use its reasonable efforts to obtain the withdrawal of any order suspending
the effectiveness of such Registration Statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction, as soon as practicable;

(j) in the event of an Underwritten Offering of Registrable Securities pursuant
to Section 2.1 hereof, enter into customary agreements (including underwriting
agreements in customary form, which may include, in the case of an Underwritten
Offering on a firm commitment basis, “lock-up” obligations substantially similar
to Section 5.1 hereof) and take such other actions (including using its
reasonable efforts to make such road show presentations and otherwise engaging
in such reasonable marketing support in connection with any such Underwritten
Offering, including the obligation to make its executive officers available for
such purpose if so requested by the managing underwriter for such offering) as
are reasonably requested by the managing underwriter in order to expedite or
facilitate the sale of such Registrable Securities;

(k) make available for inspection by each Participating Holder, any underwriter
participating in any disposition pursuant to such registration, and any
attorney, accountant or other agent retained by such Participating Holder or any
such underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of the Company and any of
its subsidiaries (collectively, the “Records”) as shall be reasonably necessary
to enable them to exercise their due diligence responsibility, and cause the
officers, directors and employees of the Company to supply all information
reasonably requested by any such Inspector in connection with such registration,
provided, however, that (i) in connection with any such inspection, any such
Inspectors shall cooperate to the extent reasonably practicable to minimize any
disruption to the operation by the Company of its business and shall comply with
all Company site safety rules, (ii) Records and information obtained hereunder
shall be used by such Inspectors only to exercise their due diligence
responsibility and (iii) Records or information furnished or made available
hereunder shall be kept confidential and shall not be disclosed by such
Participating Holder, underwriter or Inspectors unless (A) the disclosing party
advises the other party that the disclosure of such Records or information is
necessary to avoid or correct a misstatement or omission in a Registration
Statement or is otherwise required by law, (B) the release of such Records or
information is ordered pursuant to a subpoena or other order from a court or
governmental authority of competent jurisdiction (provided, however, that such
Person shall use its reasonable efforts to provide the Company with prior
written notice of such requirement to afford the Company with an opportunity to
seek a protective order or other appropriate remedy in response) or (C) such
Records or information otherwise become generally available to the public other
than through disclosure by such Participating Holder, underwriter or Inspector
in breach hereof or by any Person in breach of any other confidentiality
arrangement;

(l) in connection with any registration of an Underwritten Offering of
Registrable Securities hereunder, use all reasonable efforts to furnish to each
Participating Holder and to the managing underwriter, if any, a signed
counterpart, addressed to such Participating Holder and the managing
underwriter, if any, of (i) an opinion or opinions of counsel to the Company and
(ii) a comfort letter or comfort letters from the Company’s independent public
accountants pursuant to Statement on Auditing Standards No. 72 (or any successor
thereto), each in customary form and covering such matters of the type
customarily covered by opinions or comfort letters, as the case may be, as each
such Participating Holder and the managing underwriter, if any, reasonably
requests;

(m) in connection with any registration of an Underwritten Offering of
Registrable Securities hereunder, provide officers’ certificates and other
customary closing documents;

(n) reasonably cooperate with each seller of Registrable Securities and any
underwriter in the disposition of such Registrable Securities and with
underwriters’ counsel, if any, in connection with any filings required to be
made with the National Association of Securities Dealers, Inc. (the “NASD”);

(o) use its reasonable efforts to cause all such Registrable Securities to be
listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed;

(p) cooperate with the Participating Holders and the managing underwriter,
underwriters or agent, if any, to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be sold and not bearing
any restrictive legends;

(q) use its reasonable efforts to cause the Registrable Securities covered by
the applicable Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof or the underwriter or underwriters, if any, to
consummate the disposition of such Registrable Securities; and

(r) not later than the effective date of the applicable Registration Statement,
provide a CUSIP number for all Registrable Securities and provide the applicable
transfer agent with printed certificates for the Registrable Securities which
certificates shall be in a form eligible for deposit with DTC (provided that
such Registrable Securities are so eligible for deposit with DTC and, if not so
eligible, the Company shall use reasonable efforts to cause such Registrable
Securities to be so eligible for deposit with DTC).

6.2 Holder Obligations. Each Holder agrees:

(a) that it shall furnish to the Company such information regarding such Holder
and the plan and method of distribution of Registrable Securities intended by
such Holder (i) as the Company may, from time to time, reasonably request in
writing and (ii) as shall be required by law or by the Commission in connection
therewith;

(b) that information obtained by it or by its Inspectors shall be deemed
confidential and shall not be used by it as the basis for any market
transactions in the securities of the Company or its Affiliates unless and until
such information is made generally available to the public;

(c) to use its reasonable efforts, prior to making any disclosure allowed by
Section 6.1(k)(iii)(A) or (B) hereof, to inform the Company that such disclosure
is necessary to avoid or correct a misstatement or omission in the Registration
Statement or ordered pursuant to a subpoena or other order from a court or
governmental authority of competent jurisdiction or otherwise required by law;
and

(d) in the case of an Underwritten Offering of Registrable Securities pursuant
to this Agreement, if requested by the managing underwriter, to enter into an
underwriting agreement with the underwriters for such offering containing such
representations and warranties by each Holder and such other terms and
provisions as are customarily contained in such underwriting agreements,
including customary indemnity and contribution provisions and “lock-up”
obligations substantially similar to Section 5.3 hereof.

6.3 Subsequent Registration Rights. The Company is not currently a party to, any
agreement which is, or could be, inconsistent with the rights granted to the
holders of Registrable Securities by this Agreement. For as long as any Major
Holder of any class or series of Registrable Securities holds at least 50% of
such class or series of Registrable Securities issued to such Major Holder on
the effective date of the Plan, the Company shall not grant any Person any
registration rights other than registration rights that are no more favorable
than those being granted hereunder and that shall not be in conflict with,
inconsistent with, or otherwise adverse to or lessen the rights of the Holders
hereunder in any respect, including, without limitation, priority of
registration or ability to transfer or otherwise dispose of Registrable
Securities.

ARTICLE VII

INDEMNIFICATION

7.1 Indemnification by the Company. In the event of any registration of any
Registrable Securities under the Securities Act pursuant to this Agreement, the
Company shall indemnify and hold harmless to the full extent permitted by law
(i) each Holder, such Holder’s Affiliates and their respective officers,
directors, managers, partners, stockholders, employees, advisors, agents and
other representatives of the foregoing, and each of their respective successors
and assigns, and each Person who controls any of the foregoing, within the
meaning of the Securities Act and the Exchange Act, and (ii) any selling agent
selected by the Holders or their affiliates with respect to such Registrable
Securities (each such Person being sometimes referred to as an “Indemnified
Person”), against any and all losses, claims, damages, liabilities (or actions
or proceedings in respect thereof, whether or not such Indemnified Person is a
party thereto) and expenses (including reasonable costs of investigations and
legal expenses), joint or several (each a “Loss” and collectively “Losses”), to
which such Indemnified Person may become subject, to the extent that such Losses
(or related actions or proceedings) arise out of or are based upon (A) any
untrue statement or alleged untrue statement of any material fact contained in
any Registration Statement in which such Registrable Securities were included
for registration under the Securities Act, including any preliminary or summary
Prospectus or any final Prospectus included in such Registration Statement (or
any amendment or supplement to such Registration Statement or Prospectus) or any
document incorporated by reference therein or (B) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, (in the case of the Prospectus and any
preliminary Prospectus in light of the circumstances under which they were made)
not misleading; and the Company agrees to reimburse such Indemnified Person for
any legal or other expenses reasonably incurred by it in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall have no obligation to
provide any indemnification or reimbursement hereunder (i) to the extent that
any such Losses (or actions or proceedings in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in such Registration Statement, preliminary Prospectus,
final Prospectus, amendment or supplement, in reliance upon and in conformity
with written information furnished to the Company by the Holder, or on the
Holder’s behalf, specifically for inclusion, respectively, in such Registration
Statement, preliminary Prospectus, final Prospectus, amendment or supplement, or
(ii) in the case of a sale directly by a Holder of Registrable Securities
(including a sale of such Registrable Securities through any underwriter
retained by such Holder engaging in a distribution solely on behalf of such
Holder), to the extent that such untrue statement or alleged untrue statement or
omission or alleged omission was contained in a preliminary Prospectus and
corrected in a final, amended or supplemented Prospectus provided to such Holder
prior to the confirmation of the sale of the Registrable Securities to the
Person asserting any such Loss, and such Holder failed to deliver a copy of the
final, amended or supplemented Prospectus at or prior to such confirmation of
sale in any case in which such delivery is required by the Securities Act, or
(iii) in the case of a sale directly by a Holder of Registrable Securities
(including a sale of such Registrable Securities through any underwriter
retained by such Holder engaging in a distribution solely on behalf of such
Holder), to the extent that such untrue statement or alleged untrue statement or
omission or alleged omission was contained in a final Prospectus but was
corrected in an amended or supplemented final Prospectus provided to such Holder
prior to the confirmation of the sale of the Registrable Securities to the
Person asserting any such Loss, and such Holder failed to deliver a copy of the
amended or supplemented final Prospectus at or prior to such confirmation of
sale in any case in which such delivery is required by the Securities Act. The
indemnity provided in this Section 7.1 shall remain in full force and effect
regardless of any investigation made by or on behalf of such Holder or any
Indemnified Person and shall survive the transfer or disposal of the Registrable
Securities by the Holder or any such other Persons. The Company will also
indemnify, if applicable and if requested, underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in any
distribution pursuant hereto, their officers and directors and each Person who
controls such Persons (within the meaning of the Securities Act and the Exchange
Act) to the same extent as provided above with respect to the indemnification of
the Indemnified Persons. This indemnity shall be in addition to any liability
the Company may otherwise have.

7.2 Indemnification by the Holders. In the event of any registration of any
Registrable Securities under the Securities Act pursuant to this Agreement, each
Holder shall, severally and not jointly, indemnify and hold harmless (in the
same manner and to the same extent as set forth in Section 7.1 hereof) the
Company, each director and officer of the Company and each other Person, if any,
who controls the Company within the meaning of the Securities Act and the
Exchange Act (each such Person being sometimes referred to as a “Company
Indemnified Person”), against Losses to which the Company or any such Persons
may become subject under the Securities Act or otherwise, to the extent that
such Losses (or related actions or proceedings) arise out of or are based upon
(A) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement in which Registrable Securities were
included for registration under the Securities Act, or any preliminary
Prospectus or any final Prospectus included in such Registration Statement (or
any amendment or supplement to such Registration Statement or Prospectus), or
(B) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, (in the case
of the Prospectus and any preliminary Prospectus in light of the circumstances
under which they were made) not misleading, in each case, only to the extent
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in such Registration Statement, preliminary Prospectus, final
Prospectus, amendment or supplement in reliance upon and in conformity with
written information furnished to the Company by such Holder, or on such Holder’s
behalf, specifically for inclusion, respectively, in such Registration
Statement, preliminary Prospectus, final Prospectus, amendment or supplement;
and each Holder agrees to reimburse such Company Indemnified Person for any
legal or other expenses reasonably incurred by it in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that a Holder’s aggregate liability under this
Agreement shall be limited to an amount equal to the net proceeds (after
deducting the underwriter’s discount and expenses) received by such Holder from
the sale of such Holder’s Registrable Securities pursuant to such registration.

7.3 Notice of Claims, Etc. Promptly after receipt by any Person entitled to
indemnity under Section 7.1 or 7.2 hereof (an “Indemnitee”) of notice of the
commencement of any action or proceeding (an “Action”) involving a claim
referred to in such Sections, such Indemnitee shall, if indemnification is
sought against an indemnifying party, give written notice to such indemnifying
party of the commencement of such Action; provided, however, that the failure of
any Indemnitee to give said notice shall not relieve the indemnifying party of
its obligations under Sections 7.1 or 7.2 hereof, except to the extent that the
indemnifying party is actually prejudiced by such failure. In case an Action is
brought against any Indemnitee, and such Indemnitee notifies the indemnifying
party of the commencement thereof, each indemnifying party shall be entitled to
participate therein and, to the extent it elects to do so by written notice
delivered to the Indemnitee promptly after receiving the aforesaid notice, to
assume the defense thereof with counsel selected by such Indemnitee and
reasonably satisfactory to such indemnifying party. Notwithstanding the
foregoing, the Indemnitee shall have the right to employ its own counsel in any
such case, but the fees and expenses of such counsel shall be at the expense of
such Indemnitee, unless (i) the employment of such counsel shall have been
authorized in writing by the indemnifying party, (ii) the indemnifying party
shall not have employed counsel to take charge of the defense of such Action,
reasonably promptly after notice of the commencement thereof or (iii) such
Indemnitee reasonably shall have concluded that there may be defenses available
to it which are different from or additional to those available to the
indemnifying party which, if the indemnifying party and the Indemnitee were to
be represented by the same counsel, could result in a conflict of interest for
such counsel or materially prejudice the prosecution of the defenses available
to such Indemnitee. If any of the events specified in clauses (i), (ii) or
(iii) of the preceding sentence shall have occurred or otherwise shall be
applicable, then the fees and expenses of counsel for the Indemnitee shall be
borne by the indemnifying party; it being understood, however, that the
indemnifying party shall not, in connection with any one such claim or
proceeding, or separate but substantially similar or related claims or
proceedings arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys
(together with appropriate local counsel) at any time for all Indemnitees
hereunder, or for fees and expenses that are not reasonable. Anything in this
Section 7.3 to the contrary notwithstanding, an indemnifying party shall not be
liable for the settlement of any action effected without its prior written
consent (which consent shall not unreasonably be withheld or delayed), but if
settled with the prior written consent of the indemnifying party, or if there
shall be a final judgment adverse to the Indemnitee, the indemnifying party
agrees to indemnify the Indemnitee from and against any loss or liability by
reason of such settlement or judgment. No indemnifying party shall, without the
prior consent of the Indemnitee (which consent shall not be unreasonably
withheld or delayed), consent to entry of any judgment or enter into any
settlement or compromise, with respect to any pending or threatened action or
claim in respect of which the Indemnitee would be entitled to indemnification or
contribution hereunder (whether or not the Indemnitee is an actual party to such
action or claim), which (i) does not include as a term thereof the unconditional
release of the Indemnitee from all liability in respect of such action or claim
or (ii) includes an admission of fault, culpability or a failure to act by or on
behalf of the Indemnitee.

7.4 Contribution. If the indemnification provided for in this Article VII is
unavailable or insufficient to hold harmless an Indemnitee in respect of any
Losses, then each indemnifying party shall, in lieu of indemnifying such
Indemnitee, contribute to the amount paid or payable by such Indemnitee as a
result of such Losses in such proportion as appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and the Indemnitee, on the
other hand, which relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by such Indemnitee or indemnifying party, and such parties’ relative
intent, knowledge, access to information and opportunity to correct or mitigate
the damage in respect of or prevent the untrue statement or omission giving rise
to such indemnification obligation; provided, however, that a Holder’s aggregate
liability under this Section 7.4 shall be limited to an amount equal to the net
proceeds (after deducting the underwriter’s discount but before deducting
expenses) received by such Holder from the sale of such Holder’s Registrable
Securities pursuant to such registration. The parties hereto agree that it would
not be just and equitable if contributions pursuant to this Section 7.4 were
determined solely by pro rata allocation or by any other method of allocation
which did not take account of the equitable considerations referred to above. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who is not guilty of such fraudulent misrepresentation.

7.5 Indemnification Payments; Other Remedies.

(a) Periodic payments of amounts required to be paid pursuant to this
Article VII shall be made during the course of the investigation or defense, as
and when reasonably itemized bills therefor are delivered to the indemnifying
party in respect of any particular Loss as incurred.

(b) The remedies provided in this Article VII are not exclusive and shall not
limit any rights or remedies that may otherwise be available to an Indemnitee at
law or in equity.

ARTICLE VIII

REGISTRATION EXPENSES.

In connection with any offerings pursuant to a Registration Statement hereunder,
the Company shall pay (i) all registration and filing fees, (ii) all fees and
expenses of compliance with state securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky” laws
qualifications of the Registrable Securities), (iii) printing and duplicating
expenses, (iv) internal expenses of the Company (including all salaries and
expenses of its officers and employees performing legal or accounting duties),
(v) fees and disbursements of counsel for the Company and fees and expenses of
independent certified public accountants retained by the Company (including the
expenses of any comfort letters or costs associated with the delivery by
independent certified public accountants of a comfort letter or comfort letters
or with any required special audits), (vi) the reasonable fees and expenses of
any special experts retained by the Company, (vii) fees and expenses in
connection with any review of underwriting arrangements by the NASD, including
fees and expenses of any “qualified independent underwriter” in connection with
an Underwritten Offering, (viii) reasonable fees and expenses of not more than
one counsel for the Participating Holders (as a group), (ix) fees and expenses
in connection with listing, if applicable, the Registrable Securities on a
securities exchange or the Nasdaq National Market, and (x) all duplicating,
distribution and delivery expenses. In connection any offerings pursuant to a
Registration Statement, each Participating Holder shall pay (i) any underwriting
fees, discounts or commissions attributable to the sale of Registrable
Securities by such Participating Holder in connection with an Underwritten
Offering; (ii) any out-of-pocket expenses of such Participating Holder including
any fees and expenses of counsel to such Participating Holder (other than as set
forth in clause (viii) of the immediately preceding sentence); and (iii) any
applicable transfer taxes.

ARTICLE IX

RULE 144

With a view to making available to the Holders the benefits of Rule 144 and any
other similar rule or regulation of the Commission that may at any time permit a
Holder to sell securities of the Company to the public without registration or
pursuant to a registration on Form S-3, (i) Loral covenants that, from and after
the time that and for so long as it is subject to Section 13 or 15(d) of the
Exchange Act thereafter, and (ii) Skynet covenants that, from and after the time
that and for so long as it is subject to Section 13 or 15(d) of the Exchange
Act, it shall use its reasonable efforts to file in a timely manner all reports
required to be filed by it under the Exchange Act, and that it shall comply with
the requirements of Rule 144(c), as such Rule may be amended from time to time
(or any similar rule or regulation hereafter adopted by the Commission),
regarding the availability of current public information to the extent required
to enable any Holder to sell Registrable Securities without registration under
the Securities Act pursuant to the resale provisions of Rule 144 (or any similar
rule or regulation). Upon the request of any Holder, the Company shall promptly
deliver to such Holder a written statement as to whether it has complied with
such requirements and, upon such Holder’s compliance with the applicable
provisions of Rule 144 and its delivery of such documents and certificates as
the Company’s transfer agent may reasonably request in connection therewith,
shall take such reasonable action as may be required (including using its
reasonable efforts to cause legal counsel to issue an appropriate opinion) to
cause its transfer agent to effectuate any transfer of Registrable Securities
properly requested by such Holder, in accordance with the terms and conditions
of Rule 144.

ARTICLE X

MISCELLANEOUS

10.1 Notice Generally. Any notice, demand, request, consent, approval,
declaration, delivery or other communication hereunder to be made pursuant to
the provisions of this Agreement shall be deemed sufficiently given or made if
in writing and signed by the party making the same, and either delivered in
person with receipt acknowledged or sent by registered or certified mail, return
receipt requested, postage prepaid, or by telecopy and confirmed by telecopy
answerback, addressed as follows:

if to any Holder, at the address of such Holder as set forth on Exhibit B
hereto,

with copies to:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038

Attn: Doron Lipshitz, Esq.

Telephone: (212) 806-6440

Facsimile: (212) 806-7140

and if to Loral or Skynet, at:

Loral Space & Communications Inc.

600 Third Avenue

New York, NY 10016

Attn: Chief Financial Officer

Telephone: 212-338-5359

Facsimile: 212-867-5248

with copies to:

Loral Space & Communications Inc.

600 Third Avenue

New York, NY 10016

Attn: General Counsel

Telephone: 212-338-5340

Facsimile: 212-338-5320

or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration, delivery or other communication hereunder shall
be deemed to have been duly given or served on the date on which personally
delivered, with receipt acknowledged, telecopied and confirmed by telecopy
answerback or three (3) Business Days after the same shall have been deposited
in the United States mail (by registered or certified mail, return receipt
requested, postage prepaid), whichever is earlier.

10.2 Successors and Assigns. This Agreement may not be assigned by any Holder
other than to a Permitted Assignee (provided, however, that such Permitted
Assignee agrees in writing to be bound by the terms of this Agreement),
whereupon such Permitted Assignee shall be deemed to be a Holder for all
purposes of this Agreement. Subject to the preceding sentence, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and all
successors to Loral, Skynet and the Holders.

10.3 Amendments; Waivers. Any provision of this Agreement affecting a party may
be amended or modified only by a written agreement signed by each such affected
party; provided, however that any approval required by the Holders of a
specified class or series of Registrable Securities shall be effected by the
Holders of a majority of the applicable class or series of Registrable
Securities then outstanding. No provision of this Agreement affecting a party
may be waived except pursuant to a writing signed by each such affected party;
provided, however that any approval required by the Holders of a specified class
or series of Registrable Securities shall be effected by the Holders of a
majority of the applicable class or series of Registrable Securities then
outstanding.

10.4 Injunctive Relief. It is hereby agreed and acknowledged that it will be
impossible to measure in money the damages that would be suffered if the parties
fail to comply with any of the obligations herein imposed on them and that in
the event of any such failure, an aggrieved Person will be irreparably damaged
and will not have an adequate remedy at law. Any such Person shall, therefore,
be entitled (in addition to any other remedy to which it may be entitled in law
or in equity) to injunctive relief, including, without limitation, specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

10.5 Attorney’s Fees. In any action or proceeding brought to enforce any
provision of this Agreement or where any provision hereof is validly asserted as
a defense, the successful party shall, to the extent permitted by applicable
law, be entitled to recover reasonable attorneys’ fees in addition to any other
available remedy.

10.6 Termination Of Registration Rights; Survival. All rights granted under this
Agreement shall terminate with respect to any Holder at such time as such Holder
ceases to own any Registrable Securities and this entire Agreement shall
terminate when all Holders cease to own any Registrable Securities. The
provisions of Articles VII, VIII and X shall survive any termination of this
Agreement.

10.7 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

10.8 Headings. The headings used in this Agreement are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this
Agreement.

10.9 Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED EXCLUSIVELY
BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. Each party to this Agreement hereby irrevocably agrees that any legal
action or proceeding arising out of or relating to this Agreement or any
agreements or transactions contemplated hereby may be brought in the courts of
the State of New York or of the United States of America for the Southern
District of New York and hereby expressly submits to the personal jurisdiction
and venue of such courts for the purposes thereof and expressly waives any claim
of improper venue and any claim that such courts are an inconvenient forum. Each
party hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such suit, action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to the address
set forth in Section 10.1 hereof, such service to become effective ten (10) days
after such mailing.

10.10 Loral Class B Non-Voting Stock. The parties acknowledge and agree that
notwithstanding anything to the contrary in this Agreement, the Loral Class B
Non-Voting Stock does not exist on the date hereof and that for the purposes of
and unless otherwise provided in this Agreement, the Loral Class B Non-Voting
Stock shall be deemed to be issued and outstanding, and all provisions herein
related thereto shall be applicable and effective and Loral shall be required to
comply with any and all of its covenants and other obligations with respect to
such Loral Class B Non-Voting Stock as of and from the date of the Class B
Non-Voting Stock Authorization.

10.11 Counterparts and Facsimile Execution. This Agreement may be executed in
any number of counterparts and each of such counterparts shall for all purposes
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument. This Agreement may be executed by facsimile
signatures.

10.12 Entire Agreement. This Agreement embodies the entire agreement and
understanding between Loral, Skynet and the Holders in respect of the subject
matter contained herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to the subject matter of this
Agreement.

10.13 Further Assurances. Each of the parties hereto shall execute such
documents and perform such further acts as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement.

[Remainder of page intentionally left blank.]

3

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

      LORAL SPACE & COMMUNICATIONS INC.
By:
  /s/ Richard J. Townsend
 
  Name: Richard J. Townsend
 
  Title: Executive Vice President and Chief
Financial Officer
 
    LORAL SKYNET CORPORATION

 
   
By:
  /s/ Richard J. Townsend
 
  Name: Richard J. Townsend
 
  Title: Executive Vice President
 
    MHR CAPITAL PARTNERS MASTER ACCOUNT LP

 
    By: MHR Advisors LLC,
its General Partner

 
   
By:
  /s/ Hal Goldstein
 
  Name: Hal Goldstein
 
  Title: Vice President
 
    MHR CAPITAL PARTNERS (100) LP

 
    By: MHR Advisors LLC,
its General Partner

 
   
By:
  /s/ Hal Goldstein
 
  Name: Hal Goldstein
 
  Title: Vice President
 
    MHR INSTITUTIONAL PARTNERS II LP

 
    By: MHR Institutional Advisors II LLC,
its General Partner

 
   
By:
  /s/ Hal Goldstein
 
  Name: Hal Goldstein
 
  Title: Vice President
 
    MHR INSTITUTIONAL PARTNERS IIA LP

 
    By: MHR Institutional Advisors II LLC,
its General Partner

 
   
By:
  /s/ Hal Goldstein
 
  Name: Hal Goldstein
 
  Title: Vice President
 
    MHR INSTITUTIONAL PARTNERS III LP

 
    By: MHR Institutional Advisors III LLC,
its General Partner

 
   
By:
  /s/ Hal Goldstein
 
  Name: Hal Goldstein
 
  Title: Vice President

4

EXHIBIT A

PLAN OF DISTRIBUTION

The selling securityholders, or their pledgees, donees, transferees, or any of
their successors in interest selling shares received from a named selling
securityholder as a gift, partnership distribution or other non-sale-related
transfer after the date of this prospectus (all of whom may be selling
securityholders), may sell the securities from time to time on any stock
exchange or automated interdealer quotation system on which the securities are
listed, in the over-the-counter market, in privately negotiated transactions or
otherwise, at fixed prices that may be changed, at market prices prevailing at
the time of sale, at prices related to prevailing market prices or at prices
otherwise negotiated. The selling securityholders may sell the securities by one
or more of the following methods, without limitation:



  (a)   block trades in which the broker or dealer so engaged shall attempt to
sell the securities as agent but may position and resell a portion of the block
as principal to facilitate the transaction;



  (b)   purchases by a broker or dealer as principal and resale by the broker or
dealer for its own account pursuant to this prospectus;



  (c)   an exchange distribution in accordance with the rules of any stock
exchange on which the securities are listed;



  (d)   ordinary brokerage transactions and transactions in which the broker
solicits purchases;



  (e)   privately negotiated transactions;



  (f)   short sales;



  (g)   through the writing of options on the securities, whether or not the
options are listed on an options exchange;



  (h)   through the distribution of the securities by any selling securityholder
to its partners, members or stockholders;



  (i)   one or more underwritten offerings on a firm commitment or best efforts
basis; and



  (j)   any combination of any of these methods of sale.

The selling securityholders may also transfer the securities by gift. The issuer
does not know of any arrangements by the selling securityholders for the sale of
any of the securities.

The selling securityholders may engage brokers and dealers, and any brokers or
dealers may arrange for other brokers or dealers to participate in effecting
sales of the securities. These brokers, dealers or underwriters may act as
principals, or as an agent of a selling securityholder. Broker-dealers may agree
with a selling securityholder to sell a specified number of the securities at a
stipulated price per security. If the broker-dealer is unable to sell securities
acting as agent for a selling securityholder, it may purchase as principal any
unsold securities at the stipulated price. Broker-dealers who acquire securities
as principals may thereafter resell the securities from time to time in
transactions on any stock exchange or automated interdealer quotation system on
which the securities are then listed, at prices and on terms then prevailing at
the time of sale, at prices related to the then-current market price or in
negotiated transactions. Broker-dealers may use block transactions and sales to
and through broker-dealers, including transactions of the nature described
above. The selling securityholders may also sell the securities in accordance
with Rule 144 under the Securities Act of 1933, as amended, rather than pursuant
to this prospectus, regardless of whether the securities are covered by this
prospectus.

From time to time, one or more of the selling securityholders may pledge,
hypothecate or grant a security interest in some or all of the securities owned
by them. The pledgees, secured parties or persons to whom the securities have
been hypothecated shall, upon foreclosure in the event of default, be deemed to
be selling securityholders. As and when a selling securityholder takes such
actions, the number of securities offered under this prospectus on behalf of
such selling securityholder shall decrease. The plan of distribution for that
selling securityholder’s securities shall otherwise remain unchanged. In
addition, a selling securityholder may, from time to time, sell the securities
short, and, in those instances, this prospectus may be delivered in connection
with the short sales and the securities offered under this prospectus may be
used to cover short sales.

To the extent required under the Securities Act of 1933, as amended, the
aggregate amount of selling securityholders’ securities being offered and the
terms of the offering, the names of any agents, brokers, dealers or underwriters
and any applicable commission with respect to a particular offer shall be set
forth in an accompanying prospectus supplement. Any underwriters, dealers,
brokers or agents participating in the distribution of the securities may
receive compensation in the form of underwriting discounts, concessions,
commissions or fees from a selling securityholder and/or purchasers of selling
securityholders’ securities for whom they may act (which compensation as to a
particular broker-dealer might be in excess of customary commissions).

The selling securityholders and any underwriters, brokers, dealers or agents
that participate in the distribution of the securities may be deemed to be
“underwriters” within the meaning of the Securities Act of 1933, as amended, and
any discounts, concessions, commissions or fees received by them and any profit
on the resale of the securities sold by them may be deemed to be underwriting
discounts and commissions.

A selling securityholder may enter into hedging transactions with broker-dealers
and the broker-dealers may engage in short sales of the securities in the course
of hedging the positions they assume with that selling securityholder,
including, without limitation, in connection with distributions of the
securities by those broker-dealers. A selling securityholder may enter into
option or other transactions with broker-dealers that involve the delivery of
the securities offered hereby to the broker-dealers, who may then resell or
otherwise transfer those securities. A selling securityholder may also loan or
pledge the securities offered hereby to a broker-dealer and the broker-dealer
may sell the securities offered hereby so loaned or upon a default may sell or
otherwise transfer the pledged securities offered hereby.

A selling securityholder may enter into derivative transactions with third
parties, or sell securities not covered by this prospectus to third parties in
privately negotiated transactions. If the applicable prospectus supplement
indicates, in connection with those derivatives, the third parties may sell
securities covered by this prospectus and the applicable prospectus supplement,
including in short sale transactions. If so, the third party may use securities
pledged by the selling securityholder or borrowed from the selling
securityholder or others to settle those sales or to close out any related open
borrowings of stock, and may use securities received from the selling
securityholder in settlement of those derivatives to close out any related open
borrowings of stock. The third party in such sale transactions shall be an
underwriter and, if not identified in this prospectus, shall be identified in
the applicable prospectus supplement (or a post-effective amendment).

The selling securityholders and other persons participating in the sale or
distribution of the securities shall be subject to applicable provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder, including Regulation M. This regulation may limit the timing of
purchases and sales of any of the securities by the selling securityholders and
any other person. The anti-manipulation rules under the Securities Exchange Act
of 1934 may apply to sales of securities in the market and to the activities of
the selling securityholders and their affiliates. Furthermore, Regulation M may
restrict the ability of any person engaged in the distribution of the securities
to engage in market-making activities with respect to the particular securities
being distributed for a period of up to five business days before the
distribution. These restrictions may affect the marketability of the securities
and the ability of any person or entity to engage in market-making activities
with respect to the securities.

The issuer has agreed to indemnify in certain circumstances the selling
securityholders and any brokers, dealers and agents (who may be deemed to be
underwriters), if any, of the securities covered by the registration statement,
against certain liabilities, including liabilities under the Securities Act of
1933, as amended. The selling securityholders have agreed to indemnify us in
certain circumstances against certain liabilities, including liabilities under
the Securities Act of 1933, as amended.

The securities offered hereby were originally issued to the selling
securityholders pursuant to an exemption from the registration requirements of
the Securities Act of 1933, as amended. The issuer agreed to register the
securities under the Securities Act of 1933, as amended, and to keep the
registration statement of which this prospectus is a part effective for a
specified period of time. The issuer has agreed to pay all expenses in
connection with this offering, including the fees and expenses of counsel to the
selling securityholders, but not including underwriting discounts, concessions,
commissions or fees of the selling securityholders.

The issuer shall not receive any proceeds from sales of any securities by the
selling securityholders.

The issuer cannot assure you that the selling securityholders shall sell all or
any portion of the securities offered hereby.

5

EXHIBIT B

HOLDERS NOTICE INFORMATION

MHR Capital Partners LP

MHR Capital Partner (100) LP

MHR Institutional Partners LP

MHR Institutional Partners II LP

MHR Institutional Partners IIA LP

MHRM LP

MHRA LP

c/o MHR Fund Management LLC

40 West 57th Street, 24th Floor

New York, NY 10019

Attn: Hal Goldstein

Telephone: (212) 262-0005

Facsimile: (212) 262-9356

6